Exhibit 10.1







--------------------------------------------------------------------------------



TERM LOAN AGREEMENT
dated as of January 2, 2018,
among
MPLX LP,

The LENDERS Party Hereto
and
MIZUHO BANK, LTD.,
as Administrative Agent



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
BARCLAYS BANK PLC,
JPMORGAN CHASE BANK, N.A.
and
WELLS FARGO SECURITIES, LLC,
Joint Lead Arrangers and Joint Bookrunners
BANK OF AMERICA, N.A.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
BARCLAYS BANK PLC,
JPMORGAN CHASE BANK, N.A.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
Syndication Agents



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page


ARTICLE I Definitions
1


 
SECTION 1.01.
Defined Terms
1


 
SECTION 1.02.
Classification of Loans and Borrowings
28


 
SECTION 1.03.
Terms Generally
28


 
SECTION 1.04
Accounting Terms; GAAP
29


 
SECTION 1.05.
Effectuation of Transactions
29


 
 
 
 
ARTICLE II The Credits
30


 
SECTION 2.01.
Commitments
30


 
SECTION 2.02.
Loans and Borrowings
30


 
SECTION 2.03.
Requests for Borrowings
30


 
SECTION 2.04.
[Reserved]
31


 
SECTION 2.05.
[Reserved]
31


 
SECTION 2.06.
Funding of Borrowings
31


 
SECTION 2.07.
Interest Elections
31


 
SECTION 2.08.
Termination and Reduction of Commitments
32


 
SECTION 2.09.
Repayment of Loans; Evidence of Debt
33


 
SECTION 2.10.
Prepayment of Loans
34


 
SECTION 2.11.
Fees
34


 
SECTION 2.12.
Interest
35


 
SECTION 2.13.
Alternate Rate of Interest
36


 
SECTION 2.14.
Increased Costs
36


 
SECTION 2.15.
Break Funding Payments
37


 
SECTION 2.16.
Taxes
38


 
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
41


 
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
42


 
SECTION 2.19.
Illegality
43


 
SECTION 2.20.
Defaulting Lenders
44


 
 
 
 
ARTICLE III Representations and Warranties
44


 
SECTION 3.01.
Organization; Powers
45


 
SECTION 3.02.
Authorization; Enforceability
45


 
SECTION 3.03.
Governmental Approvals; No Conflicts
45


 
SECTION 3.04.
Financial Condition; No Material Adverse Effect
45


 
SECTION 3.05.
Properties
46


 
SECTION 3.06.
Litigation and Environmental Matters
46


 
SECTION 3.07.
Compliance with Laws; No Default
46


 
SECTION 3.08.
Margin Regulations; Investment Company Status
46


 
SECTION 3.09.
Taxes
47


 
SECTION 3.10.
ERISA
47


 
SECTION 3.11.
Disclosure
47


 
SECTION 3.12.
Subsidiaries; Equity Investments
47


 
SECTION 3.13.
Anti-Corruption Laws and Sanctions
47


 
SECTION 3.14.
Solvency
48


 
 
 
 
ARTICLE IV Conditions
48


 
SECTION 4.01.
Closing Date
48





i



--------------------------------------------------------------------------------





 
SECTION 4.02.
Funding Date
49


 
 
 
 
ARTICLE V Affirmative Covenants
50


 
SECTION 5.01.
Financial Statements; Ratings Change and Other Information
50


 
SECTION 5.02.
Notices of Material Events
52


 
SECTION 5.03.
Existence; Conduct of Business
52


 
SECTION 5.04.
Payment of Taxes and other Obligations
52


 
SECTION 5.05.
Maintenance of Properties; Insurance
52


 
SECTION 5.06.
Books and Records; Inspection Rights
53


 
SECTION 5.07.
Compliance with Laws
53


 
SECTION 5.08.
Use of Proceeds
53


 
SECTION 5.09.
Maintenance of Separateness
53


 
SECTION 5.10.
Required Subsidiary Guarantors
53


 
SECTION 5.11.
Anti-Corruption Laws and Sanctions
54


 
SECTION 5.12.
Excluded Ventures
54


 
 
 
 
ARTICLE VI Negative Covenants; Financial Covenant
55


 
SECTION 6.01.
Indebtedness
55


 
SECTION 6.02.
Liens and Sale and Leaseback Transactions
56


 
SECTION 6.03.
Mergers, Fundamental Changes and Dispositions
58


 
SECTION 6.04.
Transactions with Affiliates
58


 
SECTION 6.05.
Fiscal Year; Accounting Principles
59


 
SECTION 6.06.
Change in Nature of Business
59


 
SECTION 6.07.
Restricted Payments
59


 
SECTION 6.08.
Changes in Organization Documents
59


 
SECTION 6.09.
Maximum Consolidated Leverage Ratio
59


 
 
 
 
ARTICLE VII Events of Default
60


 
 
 
 
ARTICLE VIII The Administrative Agent
62


 
SECTION 8.01.
Appointment and Authority
62


 
SECTION 8.02.
Rights as a Lender
62


 
SECTION 8.03.
Exculpatory Provisions
63


 
SECTION 8.04.
Reliance by Administrative Agent
64


 
SECTION 8.05.
Delegation of Duties
64


 
SECTION 8.06.
Resignation of Administrative Agent
64


 
SECTION 8.07.
Non-Reliance on Administrative Agent and Other Lenders
65


 
SECTION 8.08.
No Other Duties, Etc
65


 
SECTION 8.09.
Administrative Agent May File Proofs of Claim
65


 
 
 
 
ARTICLE IX Miscellaneous
66


 
SECTION 9.01.
Notices; Effectiveness; Communication
66


 
SECTION 9.02.
Waivers; Amendments
68


 
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
69


 
SECTION 9.04.
Successors and Assigns
71


 
SECTION 9.05.
Survival
74


 
SECTION 9.06.
Counterparts; Integration; Effectiveness
74


 
SECTION 9.07.
Severability
75


 
SECTION 9.08.
Right of Setoff
75


 
SECTION 9.09.
Subsidiary Guarantees
75


 
SECTION 9.10.
Governing Law; Jurisdiction; Consent to Service of Process
76







ii



--------------------------------------------------------------------------------





 
SECTION 9.11.
WAIVER OF JURY TRIAL
76


 
SECTION 9.12.
Headings
77


 
SECTION 9.13.
Confidentiality
77


 
SECTION 9.14.
Interest Rate Limitation
78


 
SECTION 9.15.
USA PATRIOT Act
78


 
SECTION 9.16.
No Advisory or Fiduciary Responsibility
78


 
SECTION 9.17.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
79


 
 
 
 

SCHEDULES:
 
 
 
Schedule 2.01
Commitments
Schedule 3.12
Subsidiaries; Other Equity Investments
Schedule 6.01
Existing Indebtedness
Schedule 6.02
Existing Liens
Schedule 6.04
Transactions with Affiliates
 
 
EXHIBITS:
 
 
 
Exhibit A
Form of Assignment and Assumption
Exhibit B
Form of Borrowing Request
Exhibit C
Form of Interest Election Request
Exhibit D
Form of Note
Exhibit E-1
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
 
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-2
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships
 
for U.S. Federal Income Tax Purposes)
Exhibit E-3
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
 
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-4
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
 
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F
Form of Subsidiary Guaranty
Exhibit G
Form of Solvency Certificate
 
 
 
 









iii



--------------------------------------------------------------------------------






TERM LOAN AGREEMENT dated as of January 2, 2018, among MPLX LP, a Delaware
limited partnership, the LENDERS party hereto and MIZUHO BANK, LTD., as
Administrative Agent.
W I T N E S S E T H:
WHEREAS, the Borrower has entered into a Membership Interests Contribution
Agreement dated as of November 13, 2017 (including the exhibits and schedules
thereto, collectively, the “Contribution Agreement”), among the Borrower, MPLX
Logistics Holdings LLC, a Delaware limited liability company (“Logistics”), MPLX
Holdings Inc., a Delaware corporation (“Holdings”), the General Partner and MPC
Investment LLC, a Delaware limited liability company (“MPCI”).
WHEREAS, pursuant to the Contribution Agreement, (a) MPCI will contribute to
Logistics, Holdings and the General Partner membership interests that in the
aggregate represent (i) 100% of the total outstanding limited liability company
membership interests of MPLX Refining Logistics LLC, a Delaware limited
liability company (“Refining Holdco”; and such contributed membership interests,
the “Contributed Refining Membership Interests”), and (ii) 100% of the total
outstanding limited liability company membership interests of MPLX Fuels
Distribution LLC, a Delaware limited liability company (“Fuels LLC”; and such
contributed membership interests, the “Contributed Fuels LLC Membership
Interests”; the Contributed Fuels LLC Membership Interests and the Contributed
Refining Membership Interests are collectively referred to as the “Contributed
Membership Interests”) and (b) each of Logistics, Holdings and the General
Partner will thereafter contribute all of the Contributed Membership Interests
so received from MPCI to the Borrower in exchange for (i) a distribution in cash
in an aggregate amount equal to $4,100,000,000 and (ii) an aggregate amount of
113,888,889 common units and general partner units in the Borrower, in each case
subject to the terms and conditions set forth in the Contribution Agreement. The
contributions referred to in clauses (a) and (b) above are collectively referred
to as the “Contribution”; and MPCI, Logistics, Holdings and the General Partner
are collectively referred to as the “Contributing Companies”.
WHEREAS, in connection with the Contribution, the Borrower has requested the
Lenders to extend credit in the form of Loans to the Borrower in an aggregate
principal amount of $4,100,000,000 and the Lenders are willing to extend such
credit to the Borrower on the terms and subject to the conditions set forth
herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement (including the
recitals hereto), the following terms have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition Period” means the period beginning with the quarter in which
payment of the purchase price for a Specified Acquisition is made and ending on
the earlier of (a) the last day of the second fiscal quarter following the
fiscal quarter in which such payment is made and (b) the date on which the
Borrower notifies the Administrative Agent that it desires to end the
Acquisition Period for such Specified Acquisition.





--------------------------------------------------------------------------------





“Act” has the meaning assigned to such term in Section 9.15.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means Mizuho Bank, Ltd., in its capacity as
administrative agent for the Lenders hereunder and under the other Loan
Documents, and any successor in such capacity.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means, at any time, the sum of the Commitments of all
Lenders at such time. The amount of the Aggregate Commitments as of the date
hereof is $4,100,000,000.
“Agreement” means this Term Loan Agreement, as it may from time to time be
amended, restated, supplemented or otherwise modified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% per annum and (c) the LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in dollars with a maturity of one month plus 1% per annum.
For purposes of this definition, the LIBO Rate for any day shall be based on the
rate appearing on Page LIBOR01 of the Reuters screen (or on any successor or
substitute page of such service, or any successor or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, on such day, provided that if the LIBO Rate as so determined is
less than zero, then such rate shall be deemed to be zero for purposes of clause
(c) of this definition. Any change in the Alternate Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, as the case may be, the applicable rate per annum set forth in the
Ratings-Based Pricing Grid below under the caption “ABR Spread” or “Eurodollar
Spread”, as the case may be, based upon the Applicable Ratings by Moody’s, S&P
and Fitch, respectively, as of such date:
Ratings-Based Pricing Grid
Pricing Level
Applicable Ratings
(S&P/Moody’s/Fitch):
ABR
Spread
Eurodollar
Spread
1
BBB+/Baa1/BBB+ or higher
0.0%
1.00%



2



--------------------------------------------------------------------------------





2
BBB/Baa2/BBB
0.125%
1.125%
3
BBB-/Baa3/BBB-
0.375%
1.375%
4
BB+/Ba1/BB+ or below
0.625%
1.625%



The Applicable Rate for ABR Loans and Eurodollar Loans will increase, at each
Pricing Level set forth above, by 0.125% on each of the 90th, 180th and 270th
day after the Funding Date.
For purposes of the foregoing, (a) if only one Applicable Rating is available,
such available Applicable Rating will govern; (b) if at any time there is more
than one Applicable Rating and such Applicable Ratings are different (i) if
three Applicable Ratings are available either (x) the majority Applicable Rating
will govern if two Applicable Ratings are the same or (y) the middle Applicable
Rating will govern if all three Applicable Ratings differ, and (ii) if only two
Applicable Ratings are available, the higher Applicable Rating will govern,
unless one of the Applicable Ratings is two or more Levels lower than the other
in which case the Applicable Rate shall be determined by reference to the Level
one rating lower than the higher of the two Applicable Ratings; (c) for any day
when no Applicable Rating is in effect, the Applicable Rate shall be the rates
set forth opposite Level 4 (subject to the immediately preceding paragraph); and
(d) if any Applicable Rating established by Moody’s, S&P or Fitch shall be
changed (other than as a result of a change in the rating system of Moody’s, S&P
or Fitch), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Borrower to the Administrative Agent and
the Lenders pursuant to Section 5.01 or otherwise. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change.
If the rating system of Moody’s, S&P or Fitch shall change, or if any of such
rating agencies shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
“Applicable Rating” means, for each of Moody’s, S&P and Fitch, the rating
assigned by such rating agency to the Index Debt.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Arrangers” means Mizuho Bank, Ltd., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date hereof),
The Bank of Tokyo-Mitsubishi UFJ, Ltd., a member of MUFG, a global financial
group, Barclays Bank PLC, JPMorgan Chase Bank, N.A. and Wells Fargo Securities,
LLC.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent in
consultation with the Borrower.


3



--------------------------------------------------------------------------------





“Attributable Debt” means, as of any date of determination, the present value
(discounted semiannually at an interest rate implicit in the terms of the
relevant lease) of the obligation of a lessee for rental payments pursuant to
any Sale and Leaseback Transaction (reduced by the amount of the rental
obligations of any sublessee of all or part of the same property) during the
remaining term of such Sale and Leaseback Transaction (including any period for
which the lease relating thereto has been extended), such rental payments not to
include amounts payable by the lessee for maintenance and repairs, insurance,
taxes, assessments and similar charges and for contingent rents (such as those
based on sales). In the case of any Sale and Leaseback Transaction in which the
lease is terminable by the lessee upon the payment of a penalty, such rental
payments shall be considered for purposes of this definition to be the lesser of
(a) the rental payments to be paid under such Sale and Leaseback Transaction
until the first date (after the date of such determination) upon which it may be
so terminated plus the then applicable penalty upon such termination and (b) the
rental payments required to be paid during the remaining term of such Sale and
Leaseback Transaction (assuming such termination provision is not exercised).
“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it (including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity), or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority, so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means MPLX LP, a Delaware limited partnership.
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which, if in writing, shall be substantially in
the form of Exhibit B.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in


4



--------------------------------------------------------------------------------





connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.
“Capital Lease Obligations” of any Person means, subject to Section 1.04, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP. For purposes of Section 6.02, a Capital
Lease Obligation shall be deemed to be secured by a Lien on the property being
leased and such property shall be deemed to be owned by the lessee.
“Cash Equivalents” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and demand
or time deposits maturing, in each case, within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)    deposits in money market funds which invest 95% or more of their funds in
investments described in any of clauses (a), (b) and (c) above; and
(f)    in the case of any Subsidiary organized or operating outside the United
States, other short-term investments that are analogous to the foregoing, are of
comparable credit quality and are customarily used by companies in the
applicable foreign jurisdiction for cash management purposes.
“Change in Control” means as of any date, (a) (i) failure of the Borrower to
own, directly or indirectly, 100% of the Equity Interests of MPLX Opco except to
the extent that such failure is as a result of a merger or consolidation of MPLX
Opco into the Borrower as permitted pursuant to Section 6.03, or (ii) failure of
the Borrower to own, directly or indirectly, 100% of the Equity Interests of MWE
except to the extent that such failure is as a result of a merger or
consolidation of MWE into the Borrower as permitted pursuant to Section 6.03,
(b) failure of MPC to own, directly or indirectly, at least 51% of the Equity
Interests of the General Partner which are entitled to vote for the board of
directors or equivalent governing body of the General Partner or (c) failure of
the General Partner to be the sole general partner of, and to Control, the
Borrower.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty by any Governmental Authority,


5



--------------------------------------------------------------------------------





(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) of any Governmental
Authority; provided, however, that for purposes of this Agreement (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, promulgated or
issued.
“Charges” has the meaning assigned to such term in Section 9.14.
“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commercial Operation Date” the date on which a Material Project is
substantially complete and commercially operable.
“Commitment” means, with respect to any Lender, the commitment of such Lender to
make a Loan hereunder on the Funding Date, expressed as an amount representing
the maximum principal amount of the Loan to be made by such Lender hereunder, as
such amount may be (a) reduced from time to time pursuant to Section 2.08 or (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01 or in the Assignment and Assumption or the New
Lender Supplement pursuant to which such Lender shall have assumed or provided
its Commitment, as applicable.
“Commitment Letter” means the Commitment Letter, dated November 13, 2017, among
the Borrower, Mizuho Bank, Ltd., Bank of America, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Barclays
Bank PLC, JPMorgan Chase Bank, N.A., Wells Fargo Bank, National Association and
Wells Fargo Securities, LLC, as supplemented by the Joinder to the Commitment
Letter, dated December 15, 2017.
“Commitment Termination Date” means the time of the first to occur of (a) the
termination of the Contribution Agreement in accordance with its terms prior to
the consummation of the Contribution, (b) the consummation of the Contribution
without the substantially contemporaneous borrowing of Loans and (c) 5:00 p.m.,
New York City time, on May 13, 2018.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. 1, et seq.),
as amended from time to time, any successor statute, and any rule, regulation,
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof).
“Communications” has the meaning assigned to such term in Section 9.01(d)(ii).
“Compliance Certificate” has the meaning assigned to such term in Section
5.01(c).
“Compliance Certificate Delivery Date” with respect to a Quarter-End Date means
the earlier of (a) the date of delivery, pursuant to Section 5.01(c), of the
Compliance Certificate with respect to the


6



--------------------------------------------------------------------------------





reporting period ending on such Quarter-End Date or (b) the date that such
Compliance Certificate is required to be delivered pursuant to Section 5.01(c).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, an amount equal to the sum of
(a) Consolidated Net Income for such period plus, (b) to the extent reducing
Consolidated Net Income for such period, and without duplication: (i) net
federal, state, local or foreign income or franchise tax expense; (ii) net
interest expense (including amortization or write-off of debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness),
amortization of capitalized interest and the net amount accrued (whether or not
actually paid) pursuant to any interest rate protection agreement during such
period (or minus the net amount receivable (whether or not actually received)
during such period); (iii) depreciation, depletion and amortization expense,
including amortization of intangibles; (iv) extraordinary expenses or loss and
unusual or non-recurring non-cash expenses or losses (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, (A) non-cash losses from dispositions not in the
ordinary course of business and (B) goodwill or intangible asset impairment);
and (v) any other non-cash charges to income (including non-cash charges (I)
relating to stock based compensation, (II) resulting from the decline in the
value of inventory due to the application of the lower of cost or market/net
realizable value valuation method, (III) relating to Swap Agreements, and (IV)
attributable to non-cash write-downs of assets); minus, (c) to the extent
included in the calculation of Consolidated Net Income for such period, without
duplication, the sum of: (i) any extraordinary income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on dispositions not in the
ordinary course of business); (ii) any cash expenditures during such period on
account of any non-cash item which was added back to Consolidated EBITDA during
any prior period with respect to which a calculation of Consolidated EBITDA was
made under this Agreement (and provided that the cash expenditure does not
impact Consolidated Net Income in the period paid); (iii) any other unusual or
non-recurring non-cash income or gains; and (iv) any non-cash gains attributable
to non-cash write-ups of assets, all as determined for the Borrower and its
Subsidiaries on a consolidated basis.
For purposes of the foregoing clauses (a) and (b), without duplication,
Consolidated Net Income and consolidated expenses shall be adjusted with respect
to net income and expenses of non-Wholly Owned Subsidiaries, to the extent not
already excluded from Consolidated Net Income, to reflect only the Borrower’s
pro rata ownership interest therein.
Consolidated EBITDA for the relevant period shall be calculated after giving
effect, on a pro forma basis, to acquisitions and dispositions consummated
during such period of the following by the Borrower or its Subsidiaries, as if
such acquisition or disposition occurred on the first day of such period:
(w) more than 50% of the Equity Interests in any other Person, (x) Equity
Interests in any Person that is (or, in the case of an acquisition, that becomes
after such acquisition) a Subsidiary of the Borrower, (y) Equity Interests in
other Persons and (z) other property or assets (other than acquisitions or
dispositions of Equity Interests in a Person, capital expenditures and
acquisitions of inventory or supplies in the ordinary course of business) of, or
of an operating division or business unit of, any other Person. In the case of
any such acquisition, any such pro forma adjustment shall be at the Borrower’s
option, and in the case of any such dispositions, the Borrower may elect to
exclude the pro forma effect of dispositions to the extent that the aggregate
consideration received by the Borrower and its Subsidiaries in connection with
such excluded dispositions does not exceed $50,000,000 during any period of four
fiscal quarters. In the case of any such acquisition of property or assets
(either directly or indirectly through the acquisition of Equity Interests of
any Person holding such property or assets) that were not in operation or
otherwise did not constitute a “business” (as described in Rule 11-01(d) of
Regulation S-X promulgated under the


7



--------------------------------------------------------------------------------





Exchange Act) during the period of four fiscal quarters preceding the
consummation of such acquisition, the pro forma adjustment may be calculated on
the basis of, at the Borrower’s option, either (i) annualizing the Consolidated
EBITDA attributable to the operations of such property or assets for the portion
of the relevant period elapsed subsequent to the consummation of such
acquisition or (ii) solely if less than a full fiscal quarter has elapsed
subsequent to the consummation of such acquisition and subject to the approval
by the Administrative Agent as set forth below, the projected Consolidated
EBITDA attributable to the operation of such property or assets for the 12-month
period following the consummation of the acquisition (such projected
Consolidated EBITDA to be determined based on customer contracts relating to
such property or assets, the creditworthiness of the other parties to such
contracts, projected revenues from such contracts, capital costs and expenses
and other reasonable factors) (such calculation under this clause (ii), the
“Projected Acquired Assets EBITDA Adjustments”). Any pro forma adjustments shall
be calculated in good faith by the Borrower and shall be supported by reasonably
detailed calculations furnished together with the Compliance Certificate
delivered pursuant to Section 5.01(c) for the applicable period; provided that
in the case of any Projected Acquired Assets EBITDA Adjustments, (A) the
Borrower shall have delivered to the Administrative Agent a proposed
determination of such Projected Acquired Assets EBITDA Adjustments setting forth
pro forma adjustments of Consolidated EBITDA with respect to such property or
assets, together with reasonably detailed information with respect thereto, and
(B) as soon as reasonably practicable after delivery by the Borrower of such
proposed determination of Projected Acquired Assets EBITDA Adjustments, and in
any event within 10 Business Days following the Borrower’s delivery, the
Administrative Agent shall either (1) approve such determination of Projected
Acquired Assets EBITDA Adjustments (such approval not to be unreasonably
withheld, conditioned or delayed), (2) object to such determination of Projected
Acquired Assets EBITDA Adjustments based on application of criteria set forth in
clause (ii) above or (3) request additional information from the Borrower as is
reasonably necessary to approve or object to the Borrower’s proposed
determination. If the Administrative Agent objects to the Borrower’s
determination of Projected Acquired Assets EBITDA Adjustments or requests
additional information, the Borrower and Administrative Agent shall reasonably
cooperate to agree upon the determination of Projected Acquired Assets EBITDA
Adjustments as soon as is reasonably practicable.
Further, in connection with any Material Project, Consolidated EBITDA, for
purposes of calculating the ratio of Consolidated Total Debt to Consolidated
EBITDA and compliance with Section 6.09, may be modified so as to include
Material Project EBITDA Adjustments, as provided in Section 6.09.
“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Subsidiaries on a consolidated basis determined in accordance
with GAAP, provided that there shall be excluded from such net income (to the
extent otherwise included therein) the income (or loss) of Excluded Ventures and
any other entity (other than a Subsidiary) in which the Borrower or any
Subsidiary has an ownership interest, except to the extent that any such income
has been actually received by the Borrower or such Subsidiary in the form of
cash dividends or similar cash distributions. Further, when determining
Consolidated Net Income for any fiscal quarter, Consolidated Net Income shall
not include any undistributed net income of a Subsidiary to the extent that the
ability of such Subsidiary to make Restricted Payments to the Borrower or to a
Subsidiary is, as of the date of determination of Consolidated Net Income,
restricted by its Organization Documents, any Contractual Obligation (other than
pursuant to this Agreement), or any applicable law.
“Consolidated Net Tangible Assets” means, at any date, (a) total assets of the
Borrower and the Subsidiaries determined on a consolidated basis in accordance
with GAAP minus (b) the sum of (i) current liabilities (excluding short-term
Indebtedness and the current portion of long-term Indebtedness) of the Borrower
and the Subsidiaries and (ii) goodwill and other business combination related
intangible assets of the Borrower and the Subsidiaries, in each case determined
on a consolidated


8



--------------------------------------------------------------------------------





basis in accordance with GAAP, all as reflected in the consolidated financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 5.01(a) or Section 5.01(b) (or, prior to the first delivery
of such financial statements, the consolidated financial statements of the
Borrower referred to in Section 3.04(b)); provided that the assets of Excluded
Ventures and the liabilities of Excluded Ventures shall be excluded from
calculation of Consolidated Net Tangible Assets. For purposes of this
definition, the amount of assets and liabilities of any non-Wholly Owned
Subsidiary shall be included or deducted, as the case may be, only to the extent
of the proportional Equity Interest directly or indirectly owned by the Borrower
in such Subsidiary, provided that, in the case of any such liabilities, to the
extent such liabilities are recourse to the Borrower or any other Subsidiary,
the full amount of such liabilities that are so recourse shall be deducted for
purposes of this definition.
“Consolidated Total Debt” means, at any date, without duplication the aggregate
amount of the Debt of the Borrower and its Subsidiaries as of such date
determined on a consolidated basis. For purposes of this definition, “Debt”
means Indebtedness of the type specified in clause (a), (b), (c) or (g),
clause (h) or (i) (so long as obligations specified in such clause are not
contingent) or clause (f) (if the Guarantees specified in such clause are of
Indebtedness of the type referred to above) of the definition of “Indebtedness”.
If (x) on or prior to a Quarter-End Date the Borrower or a Subsidiary has
designated any Debt constituting Material Indebtedness (“Designated Material
Debt”) to be repaid on or before the Compliance Certificate Delivery Date with
respect to such Quarter-End Date (whether such repayment is due to stated
maturity, an irrevocable prepayment or redemption notice, a tender offer or
otherwise), (y) on or prior to such Quarter-End Date the Borrower or a
Subsidiary has issued new Debt that is included in the calculation of
Consolidated Total Debt as of such Quarter-End Date (“New Debt”) for the stated
purpose of, among other things, repaying or redeeming the Designated Material
Debt, and (z) on such Quarter-End Date an amount equal to the net cash proceeds
of the New Debt (or, if less, an amount sufficient to repay or redeem the
Designated Material Debt) is held by the Borrower or such Subsidiary as
unrestricted cash and cash equivalents (in both cases not subject to any Liens
other than inchoate Liens arising by operation of law or Liens in favor of the
trustee or agent or holders of the Designated Material Debt) or deposited with
the trustee or agent or holders of the Designated Material Debt (the amount so
held or deposited is herein referred to as the “Available Cash Amount”), then at
the option of the Borrower, Designated Material Debt in an amount not to exceed
the amount of the New Debt or the Available Cash Amount may be excluded from the
calculation of Consolidated Total Debt on such Quarter-End Date.
Notwithstanding the foregoing, Indebtedness of a non-Wholly Owned Subsidiary of
a Person shall be included in Consolidated Total Debt only to the extent of the
Borrower’s proportional interest therein, unless such Indebtedness is recourse
to the Borrower or any Subsidiary, in which case the full amount of such
Indebtedness that is recourse to the Borrower or any Subsidiary shall be
included in the calculation of Consolidated Total Debt.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Contributed Fuels LLC Membership Interests” has the meaning assigned to such
term in the recitals hereto.
“Contributed Membership Interests” has the meaning assigned to such term in the
recitals hereto.
“Contributed Refining Membership Interests” has the meaning assigned to such
term in the recitals hereto.


9



--------------------------------------------------------------------------------





“Contributing Companies” has the meaning assigned to such term in the recitals
hereto.
“Contribution” has the meaning assigned to such term in the recitals hereto.
“Contribution Agreement” has the meaning assigned to such term in the recitals
hereto.
“Contribution Agreement Representations” means such of the representations and
warranties made by the Contributing Companies in the Contribution Agreement as
are material to the interests of the Lenders (in their capacities as such), but
only to the extent that the Borrower has the right (taking into account any
applicable cure periods) to terminate its obligations under the Contribution
Agreement or the right to elect not to consummate the Contribution as a result
of a breach of such representations and warranties in the Contribution
Agreement.
“Contribution Material Adverse Effect” means any change, circumstance, effect or
condition that is, or could reasonably be expected to be, individually or in the
aggregate, materially adverse to (i) the business, financial condition, assets,
liabilities or results of operations of the Refining Logistics Entities and
Fuels LLC taken as a whole or (ii) any Party’s ability to enter into or perform
its obligations under the Contribution Agreement or to consummate the
transactions contemplated thereby; provided that the term “Contribution Material
Adverse Effect” shall not include (a) any fact, change, effect, condition or
event that (i) generally affects economic conditions in any of the markets or
geographical areas in which the Refining Logistics Entities or Fuels LLC
operate; (ii) generally affects economic conditions or the financial, banking,
currency or capital markets in general (whether in the United States or any
other country or in any international market), including changes in (1) general
financial or market conditions, (2) currency exchange rates or currency
fluctuations, (3) prevailing interest rates or credit markets and (4) the price
of commodities or raw materials used in the businesses of the Refining Logistics
Entities or Fuels LLC; (iii) generally affects the industries in which the
Refining Logistics Entities or Fuels LLC operate; or (iv) results from national
or international political or social actions or conditions, including the
engagement by any country in hostilities, whether commenced before or after the
Signing Date, and whether or not pursuant to the declaration of a national
emergency or war, or the occurrence of any military or terrorist attack; (b)
changes in Law, GAAP or other applicable accounting standards or interpretations
thereof; (c) any failure to meet internal projections, public estimates or
expectations with respect to the Refining Logistics Entities or Fuels LLC (it
being understood that the underlying causes of any such failure may be taken
into consideration in determining whether a Contribution Material Adverse Effect
has occurred); or (d) the announcement of, or the taking of any action
contemplated by, the Contribution Agreement and the other agreements
contemplated thereby; provided, however, that facts, changes, effects,
conditions or events referred to in clauses (a)(i), (a)(ii), (a)(iii), (a)(iv)
and (b) above shall be considered for purposes of determining whether there has
been or would reasonably be expected to be a Contribution Material Adverse
Effect if and only to the extent such facts, changes, effects, conditions or
events have had or would reasonably be expected to have a disproportionate
effect on the Refining Logistics Entities or Fuels LLC as compared to other
companies operating in similar businesses. All capitalized terms used in this
definition (other than the terms Contribution Agreement, Contribution Material
Adverse Effect and Signing Date) shall have the meanings assigned thereto in the
Contribution Agreement (as in effect on the Signing Date).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Contact” means, with respect to each Credit Party, such Person
designated in the Administrative Questionnaire or other notice provided to the
Administrative Agent as the Credit Contact for such Credit Party.


10



--------------------------------------------------------------------------------





“Credit Party” means the Administrative Agent or any Lender.
“Debt Incurrence” means any incurrence after the Closing Date by the Borrower or
any of its Subsidiaries of any Indebtedness of the type referred to in clause
(a) or (b) of the definition of such term, but excluding (a) Indebtedness owed
by the Borrower or any of its Subsidiaries to the Borrower or any of its
Affiliates, (b) Indebtedness under the Existing Credit Agreement or any other
credit facility of the Borrower or any Subsidiary existing on the Signing Date
(including any amendments, supplements, renewals, extensions, refinancings or
replacements thereof; provided that any such amendment, supplement, renewal,
extension or refinancing does not increase the aggregate principal amount
thereof except with respect to accrued interest, fees and other applicable costs
associated with such renewal, extension or refinancing), (c) any commercial
paper issued in the ordinary course of business, (d) any working capital
facilities, overdraft facilities, factoring arrangements, hedging and cash
management obligations, letter of credit facilities and Capital Lease
Obligations incurred in the ordinary course of business of the Borrower and its
Subsidiaries, (e) Indebtedness incurred to finance the acquisition,
construction, repair, development or improvement of any fixed or capital assets,
including Capital Lease Obligations; provided that (i) such expenditures are
substantially consistent with the Borrower’s publicly announced forecasts with
respect to such expenditures made prior to the Signing Date and (ii) the Net
Cash Proceeds of all such incurrences of Indebtedness do not exceed
$1,000,000,000 in the aggregate, (f) subject to the consent of the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned), Indebtedness incurred to finance a Specified Acquisition other
than the Contribution and (g) any other Indebtedness incurred since the Signing
Date the Net Cash Proceeds of which do not exceed $50,000,000 in the aggregate.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, unless such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied or (ii) pay over to any Credit Party any
other amount required to be paid by it hereunder, unless (in the case of this
clause (ii)) such Lender notifies the Administrative Agent in writing that such
failure is the result of a good faith dispute with respect to the requirement to
pay such amount, (b) has notified the Borrower or any Credit Party in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Borrower or a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Borrower’s or such Credit Party’s receipt of such
certification in form and substance satisfactory to the Borrower or such Credit
Party, as applicable, and the Administrative Agent, (d) has become the subject
of a Bankruptcy Event or (e) has, or has a Lender Parent that has, become the
subject of a Bail-In Action. Any determination by the Administrative Agent that
a Lender is a Defaulting Lender under clauses (a) through (e) above will be
conclusive and binding absent manifest error.
“Designated Material Debt” has the meaning set forth in the definition of
Consolidated Total Debt.


11



--------------------------------------------------------------------------------





“Disposition” means any sale, transfer or other disposition.
“dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) a Lender, (b) a commercial bank, an insurance
company, a commercial finance company or a company engaged in making commercial
loans, in each case, which, together with its Affiliates, has a combined capital
and surplus in excess of $500,000,000, (c) any Affiliate of a Lender, (d) an
Approved Fund or (e) any other Person that is an “accredited investor” (as
defined in Regulation D under the Securities Act of 1933, as amended) and that
extends credit or makes or purchases loans in the ordinary course of its
business, other than, in each case, (i) a Defaulting Lender or a Lender Parent
thereof, (ii) the Borrower or any Subsidiary or other Affiliate of the Borrower
or (iii) a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural person).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) the violation of any Environmental Law, (b) any Environmental Law with
respect to the generation, use handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than any debt security which by its terms is convertible
at the option of the holder into Equity Interests, to the extent such holder has
not so converted such debt security).
“Equity Issuance” means any issuance by the Borrower of any Equity Interests
after the Closing Date in a public underwritten offering or a private placement,
but excluding (a) Equity Interests issued pursuant to employee stock plans or
other benefit or employee compensation or incentive arrangements, (b) Equity
Interests issued pursuant to the Contribution Agreement in connection with the
Contribution,


12



--------------------------------------------------------------------------------





(c) Equity Interests issued in connection with (and substantially concurrently
with the consummation of) or as consideration for any other acquisition,
(d) subject to the consent of the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned), issuances of Equity Interests
the Net Cash Proceeds of which are used to finance a Specified Acquisition other
than the Contribution and (e) any other issuance of Equity Interests the Net
Cash Proceeds of which are used to finance the acquisition, construction,
repair, development or improvement of any fixed or capital assets, including
Capital Lease Obligations; provided that (i) such expenditures are substantially
consistent with the Borrower’s publicly announced forecasts with respect to such
expenditures made prior to the Signing Date and (ii) the Net Cash Proceeds of
all such issuances of Equity Interests since the Signing Date do not exceed
$1,000,000,000 in the aggregate.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or the General Partner, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to satisfy the “minimum funding standards” (as defined in Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, in each instance, whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA, or in endangered or critical
status, within the meaning of Section 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Events of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the


13



--------------------------------------------------------------------------------





case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in such Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.18(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.16, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.16(f) and (d) any U.S. federal withholding Taxes imposed under
FATCA.
“Excluded Venture” means each subsidiary of the Borrower that has been
designated by the Borrower as an Excluded Venture pursuant to Section 5.12(a)
and, pursuant to Section 5.12(e), any subsidiary of such Excluded Venture.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
July 21, 2017, among the Borrower, the lenders party thereto and Wells Fargo
Bank, National Association, as administrative agent.
“Existing Lender” means any commercial bank, financial institution or other
Person that as of the Signing Date was a lender under the Existing Credit
Agreement or that after the Signing Date became or becomes a lender under the
Existing Credit Agreement with the prior written consent of the Borrower.
“Facility” means the term loan facility provided for herein.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any intergovernmental
agreements entered into or any official rules or legislation implementing any
such intergovernmental agreement, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any current or future regulations or official
interpretations of the foregoing.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero.
“Fee Letters” means, collectively, each fee letter executed by the Borrower and
one or more of the Administrative Agent and the Arrangers in connection with the
Facility or this Agreement, it being understood that such fee letters are
referred to in the Commitment Letter.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer,
controller or vice president of finance of such Person; provided that, when such
term is used in reference to any document executed by, or a certification of, a
Financial Officer, the secretary or assistant secretary of such Person shall
have, theretofore (including on the Closing Date) or concurrently therewith,
delivered an incumbency certificate to the Administrative Agent as to the
authority of such Person.


14



--------------------------------------------------------------------------------





“Fitch” means Fitch Ratings, Inc., or any successor to the rating agency
business thereof.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Fuels LLC” has the meaning assigned to such term in the recitals hereto.
“Funding Date” means the date, on or after the Closing Date, on which the
conditions specified in Section 4.02 are satisfied (or waived in accordance with
Section 9.02).
“GAAP” means generally accepted accounting principles in the United States of
America as in effect, subject to Section 1.04, from time to time.
“General Partner” means (a) MPLX GP LLC, a Delaware limited liability company,
or (b) any successor to the Person referred to in clause (a) as the General
Partner of the Borrower (as such term is defined in the Borrower’s partnership
agreement).
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or other obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by a Financial Officer of the Borrower)).
Notwithstanding the foregoing, to the extent that at any time after the Closing
Date the Borrower or its Subsidiaries guarantee (x) the obligations of Crowley
Blue Water Partners LLC under the Amended and Restated Chapter 537 Reserve Fund
and Financial Agreement, dated June 30, 2016, between Crowley Blue Water
Partners LLC and the United States of America, Contract No. MA-14402, or (y) the
obligations of Crowley Tankers II, LLC, Crowley Tanker Charters III, LLC,
Crowley Tankers IV, LLC and/or Crowley Tankers V, LLC under that certain Amended
and Restated Senior Secured Term Loan Agreement, dated September 30, 2015 (in
each case, as amended, restated, supplemented or otherwise modified from time to
time, so long as the amount of the obligations of the Borrower and its
Subsidiaries in respect of any such guarantee would not exceed the amount of the
obligation of MPC in respect of its guarantee thereof as in effect on the
Closing Date), such guarantee shall not constitute a Guarantee hereunder if and
for so long as the effectiveness of such


15



--------------------------------------------------------------------------------





obligations of the Borrower and its Subsidiaries is conditioned upon or subject
to the occurrence of certain events (other than the failure of the primary
obligor to pay or perform), which events have not yet occurred.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hydrocarbons” means crude oil, natural gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all constituents, elements or compounds thereof and products
refined or processed therefrom.
“Holdings” has the meaning assigned to such term in the recitals hereto.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable and accrued liabilities incurred in the ordinary course of business and
(ii) amounts which are being contested in good faith and, if applicable, for
which reserves in conformity with GAAP have been provided), (e) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person (other than, in the case of property owned or
acquired by the Borrower or any Subsidiary, Liens on Equity Interests in Joint
Ventures and Liens on Equity Interests in Excluded Ventures, in each case to the
extent permitted under Section 6.02(a)(ix)) whether or not the Indebtedness
secured thereby has been assumed, but only to the extent of such property’s fair
market value, (f) all Guarantees by such Person of Indebtedness of others (other
than, in the case of the Borrower or any Subsidiary, Guarantees solely in the
form of Liens on Equity Interests in Joint Ventures and Liens on Equity
Interests in Excluded Ventures, in each case to the extent permitted under
Section 6.02(a)(ix)), (g) all Capital Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is legally liable therefor as a result of such Person’s
ownership interest in or other relationship with such other Person, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. The Indebtedness of any Person shall not include endorsements of
checks, bills of exchange and other instruments for deposit or collection in the
ordinary course of business.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Information” has the meaning assigned to such term in Section 3.11.


16



--------------------------------------------------------------------------------





“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, which, if in writing,
shall be substantially in the form of Exhibit C.
“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day following the last day of each March, June, September and December
of each year and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending one week thereafter or on
the numerically corresponding day in the calendar month that is one, two or
three months thereafter or, with the consent of each Lender, any other period,
as the Borrower may elect; provided that (a) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period of one month or more
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“IRS” means the United States Internal Revenue Service.
“Joint Venture” means a joint venture entity the Equity Interests of which are
owned by the Borrower or a Subsidiary with a third party so long as such joint
venture entity does not constitute a Subsidiary or an Excluded Venture.
“Lender Parent” means, with respect to any Lender, each Person in respect of
which such Lender is, directly or indirectly, a subsidiary.
“Lender Presentation” means the Lender Presentation dated November 2017,
relating to the Borrower and the Facility.
“Lenders” means (a) the Persons listed on Schedule 2.01 and (b) any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
“LIBO Rate” means, for any Interest Period, the rate per annum equal to the ICE
Benchmark Administration Limited (or the successor thereto) LIBOR Rate
(“LIBOR”), as published on page LIBOR01 of Reuters screen (or on any successor
or substitute page of such service, or any successor or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. If the LIBO Rate determined as provided in this definition
would be less than zero, the LIBO Rate shall be deemed to be zero.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or (b) the interest of a


17



--------------------------------------------------------------------------------





vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset.
“Loan” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Loan Documents” means this Agreement, each Subsidiary Guaranty, each promissory
note executed and delivered by the Borrower under Section 2.09(e) (if any) and
any other document executed by a Loan Party and the Administrative Agent which
contains a provision stating that it is a “Loan Document” as herein defined.
“Loan Parties” means the Borrower and each Subsidiary Guarantor.
“Logistics” has the meaning assigned to such term in the recitals hereto.
“MarkWest Hydrocarbon” means (a) MarkWest Hydrocarbon, L.L.C., a Delaware
limited liability company, and any successor thereto and (b) any transferee of
all or substantially all of the assets of any Person referred to in clause (a).
“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, property or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) a material impairment of the ability of the
Loan Parties, taken as a whole, to perform their obligations under the Loan
Documents or (c) a material adverse effect on the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
“Material Agreement” means (a) a material contract between or among one or more
Loan Parties or a Subsidiary thereof and one or more MPC Companies necessary for
the ongoing operation and business of a Loan Party or a Subsidiary and (b) any
agreement to which any Loan Party is a party which, if terminated or cancelled,
could reasonably be expected to have a Material Adverse Effect.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Loan Parties and their Subsidiaries in an aggregate principal amount exceeding
$100,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of a Loan Party or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that such Loan Party or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
“Material Project” means the construction or expansion of any capital asset of
the Borrower, any Subsidiary, any Excluded Venture or any Joint Venture, the
aggregate actual or budgeted capital cost of which (in each case, including
capital costs expended prior to the acquisition by the Borrower, such
Subsidiary, such Excluded Venture or such Joint Venture, as applicable, and
including capital costs expended prior to the construction or expansion of such
asset) exceeds $50,000,000.
“Material Project EBITDA Adjustments” means, with respect to each Material
Project:
(a)    prior to the Commercial Operation Date of a Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current


18



--------------------------------------------------------------------------------





completion percentage of such Material Project) of an amount (such amount, the
“Projected Consolidated EBITDA”) equal to the projected Consolidated EBITDA
attributable to such Material Project (including in the case of a Material
Project of an Excluded Venture or Joint Venture, the Borrower’s pro-rata share
of projected Consolidated EBITDA of such Excluded Venture or Joint Venture
(calculated in accordance with the definition of Consolidated EBITDA as if such
Excluded Venture or Joint Venture were a Subsidiary of the Borrower)
attributable to the equity interest of the Borrower in such Excluded Venture or
Joint Venture) for the first 12-month period following the scheduled Commercial
Operation Date of such Material Project (such Projected Consolidated EBITDA to
be determined based on customer contracts relating to such Material Project, the
creditworthiness of the other parties to such contracts, and projected revenues
from such contracts, capital costs and expenses, scheduled Commercial Operation
Date and other reasonable factors), which may, at the Borrower’s option, be
added to actual Consolidated EBITDA for the fiscal quarter in which construction
of such Material Project commences and for each fiscal quarter thereafter until
the Commercial Operation Date of such Material Project (including the fiscal
quarter in which such Commercial Operation Date occurs, but net of any actual
Consolidated EBITDA attributable to such Material Project following such
Commercial Operation Date (provided that, in the case of a Material Project of
an Excluded Venture or a Joint Venture, such actual Consolidated EBITDA shall be
calculated in accordance with the definition of Consolidated EBITDA as if such
Excluded Venture or Joint Venture were a Subsidiary of the Borrower)); provided
that if the actual Commercial Operation Date does not occur by the scheduled
Commercial Operation Date, then the Projected Consolidated EBITDA shall be
reduced, in each of the four quarters ending after the scheduled Commercial
Operation Date to (but excluding) the first full quarter after its actual
Commercial Operation Date, by the following percentage amounts depending on the
period of delay (based on the period of actual delay or then-estimated delay,
whichever is longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not
more than 180 days, 25%, (iii) longer than 180 days but not more than 270 days,
50%, (iv) longer than 270 days but not more than 365 days, 75% and (v) longer
than 365 days, 100%; and
(b)    thereafter, for the first full fiscal quarter following the Commercial
Operation Date and the immediately two succeeding fiscal quarters, the Projected
Consolidated EBITDA (calculated in the manner set forth in clause (a) above) for
the fiscal quarters constituting the balance of the four full fiscal quarter
period following such Commercial Operation Date may, at the Borrower’s option,
be added to actual Consolidated EBITDA for such fiscal quarters (provided that
in the event the actual Consolidated EBITDA attributable to such Material
Project for any full fiscal quarter after the Commercial Operation Date shall
materially differ from the Projected Consolidated EBITDA for such fiscal
quarter, the Projected Consolidated EBITDA attributable to such Material Project
for any remaining fiscal quarters included in the foregoing calculation shall be
redetermined).
In the event that the Borrower intends to include Material Project EBITDA
Adjustments with respect to any Material Project, then:
(A)    prior to the delivery of the first Compliance Certificate in which
Material Project EBITDA Adjustments are made with respect to such Material
Project in the amount permitted pursuant to clause (a), the Borrower shall have
delivered to the Administrative Agent a proposed determination of such Material
Project EBITDA Adjustments setting forth pro forma projections of Consolidated
EBITDA with respect to such Material Project, together with reasonably detailed
supporting information with respect thereto, and indicating the scheduled
Commercial Operation Date, which may be in the form of a schedule comparable in
scope and detail to the sample schedule titled “Worksheet – Material Project
Adjustments” provided to the administrative agent under the Existing Credit
Agreement; and


19



--------------------------------------------------------------------------------





(B)    as soon as reasonably practicable after delivery by the Borrower of such
proposed determination of Material Project EBITDA Adjustments pursuant to clause
(A) above, and in any event within 10 Business Days following the Borrower’s
delivery, the Administrative Agent shall either (1) approve such determination
of Material Project EBITDA Adjustments (such approval not to be unreasonably
withheld, conditioned or delayed), (2) object to such determination of Material
Project EBITDA Adjustments based on application of criteria set forth in clause
(a) of this definition, or (3) request additional information from the Borrower
as is reasonably necessary to approve or object to the Borrower’s proposed
determination. If the Administrative Agent objects to the Borrower’s
determination of Material Project EBITDA Adjustments or requests additional
information, the Borrower and Administrative Agent shall reasonably cooperate to
agree upon the determination of Material Project EBITDA as soon as is reasonably
practicable.
Material Project EBITDA Adjustments with respect to a Material Project shall not
be allowed unless approved by the Administrative Agent, prior to the delivery of
the first Compliance Certificate in which Material Project EBITDA Adjustments
are made with respect to such Material Project, as set forth in clause (B)
above.
Notwithstanding anything herein to the contrary, the aggregate amount of all
Material Project EBITDA Adjustments during any period shall be limited to 30% of
the total actual Consolidated EBITDA for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments or pro forma adjustments for acquisitions or dispositions).
“Maturity Date” means the earlier of (a) the date that is 364 days after the
Closing Date and (b) December 31, 2018; provided, however, that if such date is
not a Business Day, then the Maturity Date shall be the next preceding Business
Day.
“Maximum Rate” has the meaning assigned to such term in Section 9.14.
“Midstream Business” means either (a) gathering, transportation, treating,
processing, marketing or otherwise handling Hydrocarbons, or activities or
services reasonably related or ancillary thereto including, without limitation,
entering into Swap Agreements to support such business, or (b) any other
business that generates gross income that constitutes “qualifying income” under
Section 7704(d) of the Code.
“MNPI” means material information concerning the Borrower, any Subsidiary, any
Excluded Venture, any Joint Venture or any Affiliate of any of the foregoing or
their securities that has not been disseminated in a manner making it available
to investors generally, within the meaning of Regulation FD under the Securities
Act and the Exchange Act. For purposes of this definition, “material
information” means information concerning the Borrower, any Subsidiary, any
Excluded Venture, any Joint Venture or any Affiliate of any of the foregoing, or
any of their securities, that could reasonably be expected to be material for
purposes of the United States federal and state securities laws.
“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.
“MPC” means Marathon Petroleum Corporation, a Delaware corporation.
“MPC Companies” means MPC and its Subsidiaries (other than the Borrower and its
Subsidiaries).


20



--------------------------------------------------------------------------------





“MPCI” has the meaning assigned to such term in the recitals hereto.
“MPLX Opco” means (a) MPLX Operations LLC, a Delaware limited liability company,
and any successor thereto and (b) any transferee of all or substantially all of
the assets of any Person referred to in clause (a).
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“MWE” means (a) MarkWest Energy Partners, L.P., a Delaware limited partnership,
and any successor thereto and (b) any transferee of all or substantially all of
the assets of any Person referred to in clause (a).
“Net Cash Proceeds” means:
(a) with respect to any Debt Incurrence, the cash proceeds actually received by
the Borrower or any Subsidiary in connection with such Debt Incurrence, net of
the sum, without duplication, of all underwriting or issuance discounts and
commissions, attorneys’ fees, investment banking fees, accountants’ fees and
other fees and reasonable expenses incurred by the Borrower or any Subsidiary in
connection therewith;
(b) with respect to any Equity Issuance, the cash proceeds actually received by
the Borrower in connection with such Equity Issuance, net of the sum, without
duplication, of all underwriting or issuance discounts and commissions,
attorneys’ fees, investment banking fees, accountants’ fees and other fees and
reasonable expenses incurred by the Borrower in connection therewith; and
(c) with respect to any Disposition of any asset of the Borrower or any
Subsidiary, the cash proceeds actually received by the Borrower or any
Subsidiary in connection with such Disposition (including any such cash proceeds
received by way of deferred payment of principal pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when received), net of the
sum, without duplication, of (i) the amount of all payments (including any
premiums or penalties) required to be made by the Borrower or its Subsidiaries
as a result of such Disposition to repay Indebtedness (other than the Loans)
secured by a Lien on such asset and subject to mandatory prepayment as a result
of such Disposition (or that must be repaid in order to obtain a necessary
consent to such Disposition), (ii) all attorneys’ fees, investment banking fees,
accountants’ fees and other reasonable fees and expenses actually incurred by
the Borrower or its Subsidiaries in connection with such Disposition,
(iii) Taxes paid or reasonably estimated to be payable as a result of such
Disposition, (iv) all distributions and other payments required to be made to
minority interest holders in Subsidiaries and Joint Ventures as a result of such
Disposition, or to any other Person owning a beneficial interest in the assets
disposed of in such Disposition and (v) the amount of any reserves established
by the Borrower or its Subsidiaries in accordance with GAAP to fund purchase
price adjustment, indemnities and other liabilities, contingent or otherwise,
reasonably estimated to be payable by the Borrower or any Subsidiary in
connection with such Disposition, provided that if a reserve established with
respect to any Disposition as described in this clause (v) shall be reduced, the
amount of such reduction shall, except to the extent such reduction is made as a
result of a payment having been made in respect of the contingent liabilities
with respect to which such reserve has been established, be deemed to be
receipt, on the date of such reduction, of Net Cash Proceeds in respect of such
Disposition; provided that if the Borrower shall, prior to the date of any
required reduction in the Commitments or the date of any required prepayment of
Loans as set forth herein, deliver to the Administrative Agent a written notice
to the effect that the Borrower and its Subsidiaries intend to reinvest any such
cash proceeds that would otherwise constitute Net Cash Proceeds within 180 days
of the actual receipt thereof in assets (other than inventory) to be used or
useful in the


21



--------------------------------------------------------------------------------





business of the Borrower and/or its Subsidiaries (the amount of such cash
proceeds so specified in such notice being referred to as a “Reinvestment
Amount”), then such Reinvestment Amount shall not constitute Net Cash Proceeds
until, and except to the extent that, not so reinvested within 180 days
following the date of the actual receipt of such cash proceeds (or, if committed
to be so reinvested within such 180-day period, within 270 days following the
date of the actual receipt of such cash proceeds), at which time such cash
proceeds shall then be deemed to have been received at such time to such extent
and shall constitute Net Cash Proceeds; provided, further, that until such time
as the aggregate amount of any Net Cash Proceeds under this clause (c) actually
received by the Borrower and its Subsidiaries after the Closing Date shall be at
least $200,000,000, any cash proceeds that would otherwise constitute Net Cash
Proceeds under this clause (c) shall be deemed permanently excluded from the
definition of “Net Cash Proceeds”.
“Non-Guarantor Subsidiary” means a Subsidiary of the Borrower that is not a
Subsidiary Guarantor.
“non-Wholly Owned Subsidiary” means a Subsidiary that is not a Wholly Owned
Subsidiary.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).
“Participant” has the meaning assigned to such term in Section 9.04(d).


22



--------------------------------------------------------------------------------





“Participant Register” has the meaning assigned to such term in Section 9.04(d).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that (i) are not yet due, (ii) are not
more than 60 days past due and not subject to penalties for non-payment or
(iii) are being contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
workmen’s, landlords’ and other like Liens arising in the ordinary course of
business (or deposits to obtain the release of such Liens) and securing
obligations that are not overdue for more than 60 days or, if so overdue, that
are being contested in compliance with Section 5.04;
(c)    pledges and deposits made (i) in compliance with, or deemed trusts
arising in connection with, workers’ compensation, unemployment insurance and
other social security laws or regulations (other than Liens imposed by ERISA) or
(ii) in respect of letters of credit, bank guarantees, performance bonds or
similar instruments issued for the account of the Borrower or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;
(d)    Liens and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), government contracts, leases
(other than Capital Lease Obligations), statutory obligations (other than Liens
imposed by ERISA), surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business or
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Borrower or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;
(e)    judgment or attachment liens in respect of judgments that do not
constitute an Event of Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;
(g)    any Lien in favor of the United States of America, any state or any
agency, department, political subdivision or other instrumentality of either, to
secure partial, progress or advance payments to the Borrower or any Subsidiary
pursuant to the provisions of any contract or any statute;
(h)    Liens created or evidenced by or resulting from precautionary financing
statements filed by lessors of property (but only relating to the leased
property), other than in connection with capital leases and sale-leasebacks;
(i)    Liens imposed by ERISA which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with GAAP, provided that the aggregate amount of the
obligations secured by such Liens shall not at any time exceed $75,000,000;


23



--------------------------------------------------------------------------------





(j)    Liens in favor of banks having a right of setoff, revocation, refund or
chargeback with respect to money or instruments of the Borrower or any of its
Subsidiaries on deposit with or in the possession of such bank, in each case in
the ordinary course of business;
(k)    Liens that are contractual rights of set-off;
(l)    Liens on cash and Cash Equivalents made to defease or to satisfy and
discharge any debt securities;
(m)    contractual Liens arising under operating agreements, joint venture
agreements, partnership agreements, oil and gas leases, farmout agreements,
division orders, contracts for sale, transportation or exchange of oil and
natural gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, terminal and storage agreements and other agreements
entered into in the ordinary course of any Loan Party’s or any Subsidiary’s
business that are customary in the Midstream Business, in each case granted to
secure compliance with the applicable agreement and limited to the property that
is the subject of the applicable agreement, provided that any such Liens are for
claims which are not delinquent or which are being contested in good faith and,
if applicable, for which adequate reserves have been maintained to the extent
required by GAAP, and provided further that any such Lien does not materially
impair the use of the property covered by such Lien for the purposes for which
such property is held by the Borrower or the applicable Subsidiary or materially
impair the value of such property subject thereto;
(n)    Liens on earnest money deposits made by a Loan Party or a Subsidiary in
connection with any letter of intent or purchase agreement with respect to an
acquisition or other investment permitted hereunder;
(o)    customary Liens arising under sale agreements related to any disposition
permitted hereunder, provided that such Liens extend only to the property to be
disposed of; and
(p)    pledges or deposits of cash and Cash Equivalents securing deductibles,
self-insurance, insurance premiums, co-payment, co-insurance, retentions and
similar obligations (other than Indebtedness) to providers of insurance,
provided that such Liens are granted, and such obligations are incurred, in the
ordinary course of business;
provided that the term “Permitted Encumbrances” shall not include any Lien
(other than any Lien referred to in clause (l) above) securing Indebtedness of
the type included in Consolidated Total Debt.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Pipe Line Holdings” means (a) MPLX Pipe Line Holdings LLC, a Delaware limited
liability company, and any successor thereto and (b) any transferee of all or
substantially all of the assets of any Person referred to in clause (a).
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 9.01(d).


24



--------------------------------------------------------------------------------





“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Qualifying Term Facility” means any term loan facility that is entered into by
the Borrower for the stated purpose of providing financing in connection with
the Contribution; provided that the definitive credit or other similar agreement
with respect thereto has become effective and the conditions precedent to
funding thereunder are no less favorable to the Borrower or are more favorable
to the Borrower than the conditions set forth in Section 4.02, as determined in
good faith by the Borrower.
“Quarter-End Date” means March 31, June 30, September 30 or December 31, as
applicable.
“Recipient” means, as applicable, the Administrative Agent or any Lender.
“Reduction/Prepayment Event” means:
(a) any Debt Incurrence;
(b) any Equity Issuance; or
(c) any Disposition of any assets by the Borrower or any Subsidiary outside of
the ordinary course of business (including any sale or issuance of Equity
Interests in any Subsidiary to a Person other than the Borrower or its
Subsidiaries) after the Closing Date, but excluding (i) any Disposition to the
Borrower or any Subsidiary, (ii) the unwinding of any Swap Agreement, (iii) any
Disposition of accounts receivable and related assets and (iv) any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any assets of the Borrower or any
Subsidiary.
“Refining Holdco” has the meaning assigned to such term in the recitals hereto.
“Refining Logistics Entities” means Canton Refining Logistics LLC, Catlettsburg
Refining Logistics LLC, Detroit Refining Logistics LLC, Galveston Bay Refining
Logistics LLC, Garyville Refining Logistics LLC and Robinson Refining Logistics
LLC.
“Register” has the meaning assigned to such term in Section 9.04(c).
“Reinvestment Amount” has the meaning assigned to such term in the definition of
“Net Cash Proceeds”.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Removal Effective Date” has the meaning assigned to such term in Section
8.06(b).
“Required Lenders” means, at any time, subject to Section 2.20, Lenders having
Loans (or, prior to the borrowing hereunder on the Funding Date, Commitments)
representing more than 50% of the aggregate principal amount of all the Loans
(or, prior to the borrowing hereunder on the Funding Date, the Aggregate
Commitments) at such time.


25



--------------------------------------------------------------------------------





“Responsible Officer” means, with respect to any Person, the president, the
chief executive officer, the chief financial officer or the vice president of
finance of such Person or of the general partner of such Person; provided that,
when such term is used in reference to any document executed by, or a
certification of, a Responsible Officer, the secretary or assistant secretary of
such Person shall, at the request of the Administrative Agent, deliver an
incumbency certificate to the Administrative Agent as to the authority of such
individual.
“Restricted Payment” by a Person means any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interest in such Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest or of any option, warrant or other right to acquire any
such Equity Interest.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to the rating agency business thereof.
“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or any Subsidiary of any property (whether such
property is now owned or hereafter acquired) that has been or is to be sold or
transferred by the Borrower or any Subsidiary to such Person or any of its
Affiliates, other than (a) temporary leases for a term, including renewals at
the option of the lessee, of not more than three years, and (b) leases between
the Borrower and a Subsidiary or between Subsidiaries. For the avoidance of
doubt, the SMR Transaction (as defined in MWE’s Annual Report on Form 10-K for
the year ended December 31, 2014) and the transactions contemplated thereby
shall not be considered a Sale and Leaseback Transaction.
“Sanctioned Country” means a country, territory or region which is itself the
subject or target of any Sanctions.
“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the United States Department of State,
the United Nations Security Council, the European Union, or Her Majesty’s
Treasury of the United Kingdom, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the OFAC, or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, or Her Majesty’s Treasury
of the United Kingdom.
“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to the functions of said Commission.
“Significant Subsidiary” means any Subsidiary that is a Significant Subsidiary
as such term is defined in Regulation S-X promulgated under the Exchange Act.
Unless otherwise specified, all references herein to a Significant Subsidiary or
Significant Subsidiaries shall refer to a Significant Subsidiary or Significant
Subsidiaries of the Borrower.
“Signing Date” means November 13, 2017.
“Specified Acquisition” means any one or more transactions (a) consummated
during a consecutive twelve-month period pursuant to which the Borrower or any
Subsidiary acquires for an


26



--------------------------------------------------------------------------------





aggregate purchase price of not less than $50,000,000 (i) Equity Interests in an
entity that is (or becomes, after such acquisition) a Subsidiary of the Borrower
or of MPC, (ii) Equity Interests in other entities or (iii) other property or
assets (other than acquisitions of Equity Interests of a Person, capital
expenditures and acquisitions of inventory or supplies in the ordinary course of
business) of, or of an operating division or business unit of, any other Person
and (b) which is designated by the Borrower (by written notice to the
Administrative Agent) as a “Specified Acquisition.”
“Specified Representations” means the representations and warranties set forth
in Section 3.01(a), Section 3.02, Section 3.03(c)(i), Section 3.03(e), Section
3.08, Section 3.13 and Section 3.14.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which Equity Interests representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, directly or indirectly, owned, controlled or
held by the parent.
“Subsidiary” means any subsidiary of the Borrower that is not an Excluded
Venture.
“Subsidiary Guarantor” means, at any time, each Subsidiary of the Borrower that
is party to a Subsidiary Guaranty as a guarantor.
“Subsidiary Guaranty” means a guarantee of the Borrower’s obligations hereunder
in substantially the form of Exhibit F or any other form approved by the
Administrative Agent.
“Swap Agreement” means (a) any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement and (c) any other derivative agreement or other similar agreement or
arrangement, in each case, including any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or the Subsidiaries shall be
a Swap Agreement.


27



--------------------------------------------------------------------------------





“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Ticking Fee” has the meaning assigned to such term in Section 2.11(a).
“Ticking Fee Termination Date” has the meaning assigned to such term in
Section 2.11(a).
“Transactions” means (a) the execution, delivery and performance by the Borrower
of this Agreement, the borrowing of Loans and the use of the proceeds thereof,
(b) the Contribution and (c) the payment of fees and expenses in connection with
the foregoing.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f).
“Wholly Owned Subsidiary” means, with respect to a Person, any Subsidiary of
such Person, all of the Equity Interests of which are directly or indirectly
(through one or more wholly owned Subsidiaries) owned by such Person, excluding
directors’ qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable law.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or a “Eurodollar Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement (including this Agreement), instrument or other document herein shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment


28



--------------------------------------------------------------------------------





set forth herein), (c) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including intellectual property, cash, securities, accounts and
contract rights, (f) with respect to the determination of any period of time,
the word “from” means “from and including” and the word “to” means “to but
excluding” and (g) reference to any law, rule or regulation means such as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time.
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith (it being agreed, in
the case of any such amendment that is solely in respect of an accounting change
described in Financial Accounting Standards Board Accounting Standards
Codification 842 or 606 (or any other Accounting Standards Codifications having
a similar result or effect) (and related interpretations), that no amendment
fees shall be required to be paid by the Borrower to the Lenders (but the
Borrower shall be responsible for costs and expenses relating to such amendment
in accordance with the terms of this Agreement)). Notwithstanding anything to
the contrary in this Agreement or any other Loan Document, for purposes of
calculations made pursuant to the terms of this Agreement or any other Loan
Document, (a) no effect shall be given to the Financial Accounting Standards
Board Accounting Standards Codification 842 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations) to
the extent any lease (or similar arrangement conveying the right to use) would
be required to be treated as a capital lease thereunder where such lease (or
similar arrangement) would have been treated as an operating lease under GAAP as
in effect immediately prior to the effectiveness of the Financial Accounting
Standards Board Accounting Standards Codification 842, (b) no effect shall be
given to any election under Financial Accounting Standards Board Accounting
Standards Codification 825 (or any other Accounting Standards Codification
having a similar result or effect) (and related interpretations) to value any
Indebtedness of the Borrower or any Subsidiary at “fair value”, as defined
therein, (c) no effect shall be given to any treatment of Indebtedness in
respect of convertible debt instruments under Financial Accounting Standards
Board Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification having a similar result or effect) (and related
interpretations) to value any such Indebtedness in a reduced or bifurcated
manner as described therein, and such Indebtedness shall at all times be valued
at the full stated principal amount thereof and (d) no effect shall be given to
any valuation of Indebtedness below its full stated principal amount as a result
of application of Financial Accounting Standards Board Accounting Standards
Update No. 2015-03, it being agreed that Indebtedness shall at all times be
valued at the full stated principal amount thereof.
SECTION 1.05.    Effectuation of Transactions. All references herein to the
Borrower and its Subsidiaries on the Funding Date shall be deemed to be
references to such Persons, and all of the representations and warranties of the
Borrower contained in this Agreement shall be deemed made on the Funding Date,
in each case, after giving effect to the Contribution and the other Transactions
to occur on the Funding Date, unless the context otherwise expressly requires.


29



--------------------------------------------------------------------------------





ARTICLE II
The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make a loan to the Borrower in dollars on the
Funding Date in a principal amount not to exceed such Lender’s Commitment.
Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed.
SECTION 2.02.    Loans and Borrowings.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
(b)    Subject to Section 2.13, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $5,000,000; provided that a Eurodollar Borrowing that
results from a continuation of an outstanding Eurodollar Borrowing may be in an
aggregate amount that is equal to such outstanding Borrowing. On the Funding
Date, each ABR Borrowing shall be in an aggregate amount that is an integral
multiple of $250,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 15 Eurodollar Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurodollar Borrowing if the Interest Period requested with respect thereto would
end after the Maturity Date.
SECTION 2.03.    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone, fax or
electronic mail (in .pdf or .tif format) (a) in the case of a Eurodollar
Borrowing, not later than 1:00 p.m., New York City time, three Business Days
before the Funding Date or (b) in the case of an ABR Borrowing, not later than
1:00 p.m., New York City time, on the Funding Date. Each such Borrowing Request
shall be irrevocable and, in the case of a telephonic Borrowing Request, shall
be confirmed promptly by hand delivery, fax or electronic mail (in .pdf or .tif
format) to the Administrative Agent of a written Borrowing Request signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:
(i)    the aggregate principal amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;


30



--------------------------------------------------------------------------------





(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.    [Reserved].
SECTION 2.05.    [Reserved].
SECTION 2.06.    Funding of Borrowings.
(a)    Funding. Each Lender shall make each Loan to be made by it hereunder on
the Funding Date by wire transfer of immediately available funds by 3:00 p.m.,
New York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly remitting the
amounts so received, in like funds, to an account of the Borrower designated by
the Borrower in the Borrowing Request.
(b)    Presumption by Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the Funding Date that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to the Loans comprising such Borrowing.
If the Borrower and such Lender shall both pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
SECTION 2.07.    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in the Borrowing Request or as otherwise provided
in Section 2.03. Thereafter, the Borrower may, at any time and from


31



--------------------------------------------------------------------------------





time to time, elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone, fax or electronic mail
by the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, fax or electronic mail to the Administrative Agent of a written
Interest Election Request signed by the Borrower. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
under clause (h) or (i) of Article VII has occurred and is continuing, or if any
other Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, notifies the Borrower of the
election to give effect to this sentence on account of such other Event of
Default, then, in each such case, so long as such Event of Default is
continuing, (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
SECTION 2.08.    Termination and Reduction of Commitments.


32



--------------------------------------------------------------------------------





(a)    Unless previously terminated pursuant to the terms of this Agreement, the
Commitment of each Lender shall terminate on the earlier of (i) immediately
after the making of the Loan by such Lender on the Funding Date and (ii) the
Commitment Termination Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $20,000,000.
(c)    In the event and on each occasion that, after the Closing Date and prior
to the termination of all the Commitments, the Borrower enters into a definitive
credit or similar agreement for any term loan facility and such facility
constitutes a Qualifying Term Facility, the Commitments then outstanding shall
automatically and permanently reduce by an amount equal to 100% of the committed
amount under such Qualifying Term Facility (or if less, by an amount equal to
the Aggregate Commitments then outstanding), with such reduction to be effective
upon the later of (i) the effectiveness of the definitive credit or similar
agreement for such term loan facility and (ii) such term loan facility becoming
a Qualifying Term Facility.
(d)    In the event and on each occasion that, after the Closing Date and prior
to the termination of all the Commitments, the Borrower or any Subsidiary
actually receives Net Cash Proceeds in respect of a Reduction/Prepayment Event,
the Commitments then outstanding shall automatically and permanently reduce by
an amount equal to 100% of such Net Cash Proceeds (or if less, by an amount
equal to the Aggregate Commitments then outstanding), with such reduction to be
effective on the date of the actual receipt of such Net Cash Proceeds by the
Borrower or any Subsidiary.
(e)    The Borrower shall notify the Administrative Agent by telephone, fax or
electronic mail (and, in the case of telephonic notice, promptly confirmed by
hand delivery, fax or electronic mail) of (i) any election to terminate or
reduce the Commitments under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction and
(ii) any automatic reduction of the Commitments under paragraph (c) or (d) of
this Section no later than the effective date of such reduction, in each case,
specifying such election or reduction and the effective date thereof and, in the
case of any such reduction, providing a reasonably detailed calculation of the
amount thereof. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that any such notice of termination or reduction of the Commitments
under paragraph (b) of this Section may state that such notice is conditioned
upon the occurrence of one or more events specified therein, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the applicable Lenders
in accordance with their respective Commitments.
SECTION 2.09.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay, without premium or
penalty (subject to Section 2.15), to the Administrative Agent, for the account
of each Lender, the then unpaid principal amount of the Loan of such Lender on
the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from the Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


33



--------------------------------------------------------------------------------





(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and, in the case of
Eurodollar Loans, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that the Loan made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender substantially in the
form of Exhibit D. Thereafter, the Loan evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein.
SECTION 2.10.    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (subject to
Section 2.15), subject to prior notice in accordance with paragraph (c) of this
Section.
(b)    In the event and on each occasion that, after the making of the Loans on
the Funding Date, the Borrower or any Subsidiary actually receives any Net Cash
Proceeds in respect of a Reduction/Prepayment Event, then the Borrower shall, on
or prior to the first Business Day after the actual receipt of such Net Cash
Proceeds by the Borrower or any Subsidiary, prepay Borrowings in an amount equal
to the lesser of (i) the aggregate principal amount of Loans then outstanding
and (ii) 100% of such Net Cash Proceeds.
(c)    The Borrower shall notify the Administrative Agent by telephone, fax or
electronic mail (and, in the case of telephonic notice, promptly confirmed by
hand delivery, fax or electronic mail) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New York
City time, one Business Day before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 1:00 p.m., New York City time, on
the same Business Day as the date of prepayment; provided, in each case, if such
prepayment is pursuant to paragraph (b) of this Section, then such notice or
prepayment shall not be due until such later time on the required date of such
prepayment as shall be practicable. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that a notice of prepayment of any
Borrowing under paragraph (a) of this Section may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing under paragraph
(a) of this Section shall be in an amount that would be permitted in the case of
an advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest on the
amount prepaid.
SECTION 2.11.    Fees.


34



--------------------------------------------------------------------------------





(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a ticking fee (the “Ticking Fee”), which shall accrue at a rate
equal to 0.20% per annum on the daily amount of the Commitment of such Lender
during the period (i) commencing on the 90th day following the Signing Date and
(ii) ending on the earlier of (A) the Funding Date and (B) the Commitment
Termination Date (such earlier date, the “Ticking Fee Termination Date”), which
Ticking Fee, if any, shall be earned and due and payable on the Ticking Fee
Termination Date. The Ticking Fee shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
(b)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a duration fee in an amount equal to the applicable percentage set
forth below of the aggregate principal amount of such Lender’s Loan outstanding
at 5:00 p.m., New York City time, on the dates set forth below, which duration
fee shall be due and payable on the Business Day immediately succeeding each
such date:
Date
Duration Fee Percentage
90 days after the
Funding Date
0.25%
180 days after the
Funding Date
0.25%
270 days after the
Funding Date
0.25%

(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
Ticking Fees and duration fees, to the Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.
SECTION 2.12.    Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.000% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.000% per annum plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and on the Maturity Date; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan,


35



--------------------------------------------------------------------------------





accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent in
accordance with the terms hereof, and such determination shall be conclusive
absent manifest error.
SECTION 2.13.    Alternate Rate of Interest.
If prior to the commencement of any Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any ABR Borrowing to, or
continuation of any Eurodollar Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.
SECTION 2.14.    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate);
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing (or
maintaining any Loan or of maintaining its obligation to make


36



--------------------------------------------------------------------------------





any Loan) or to reduce the amount of any sum received or receivable by such
Lender or such other Recipient hereunder (whether of principal, interest or any
other amount) then, subject to paragraphs (c) and (d) of this Section, upon
request of such Lender or such other Recipient, the Borrower will pay to such
Lender or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or such other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines in good faith that any
Change in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has had or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitment of or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time, subject to
paragraphs (c) and (d) of this Section, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered; provided that such
Lender is generally seeking, or intends generally to seek, compensation from
similarly situated borrowers under similar credit facilities (to the extent such
Lender has the right under such similar credit facilities to do so) with respect
to such Change in Law regarding capital or liquidity requirements.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, including a description of the basis for such claim for compensation
and a calculation of such amount or amounts, shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than 180 days prior to the date that
such Lender notifies the Borrower in writing of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).
SECTION 2.15.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure (other than as a result of
the failure of a Lender to fund a Loan required to be funded hereunder) to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(c) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event in accordance with the
terms of this Section. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan (but not
including the Applicable Rate applicable


37



--------------------------------------------------------------------------------





thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the London interbank market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section, including in reasonable detail
a description of the basis for such compensation and a calculation of such
amount or amounts, shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 30 days after receipt thereof.
SECTION 2.16.    Taxes.
(a)    Withholding of Taxes; Gross-Up. Each payment by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, unless such deduction or withholding is
required by any applicable law. If any Withholding Agent determines in good
faith that it is required under applicable law to deduct or withhold any Tax
from any such payment, then such Withholding Agent shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law, and, if such Tax is an Indemnified Tax, then the sum payable by such Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
(b)    Payment of Other Taxes by the Borrower and the other Loan Parties. The
Borrower and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law or, at the option of
the Administrative Agent, timely reimburse it for the payment of, any Other
Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.16,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 20 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(d)


38



--------------------------------------------------------------------------------





relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are paid or payable by the
Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document or otherwise payable by the Administrative Agent to
such Lender from any other source against any amount then due to the
Administrative Agent under this paragraph.
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from,
or reduction of, any applicable withholding Tax with respect to any payments
made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.16(f)(ii)(A), Section 2.16(f)(ii)(B) and Section 2.16(f)(ii)(D) below) shall
not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal


39



--------------------------------------------------------------------------------





withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-3 or Exhibit E-4, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine any withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (D), the term “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.


40



--------------------------------------------------------------------------------





(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.16 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts paid pursuant to this Section 2.16), it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section 2.16 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.16(g)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph, in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this paragraph
the payment of which would place such indemnified party in a less favorable net
after-Tax position than such indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.16(g) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes which it deems
confidential) to the indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
(i)    Defined Terms. For purposes of this Section 2.16, the term “applicable
law” includes FATCA.
SECTION 2.17.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Section
2.14, Section 2.15 or Section 2.16, or otherwise) prior to 2:00 p.m., New York
City time, on the date when due, in immediately available funds, without any
defense, set off, recoupment or counterclaim. Any amounts received after the
time set forth above on any date may, in the discretion of the Administrative
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent to such account of the Administrative Agent in the United
States as the Administrative Agent may specify from time to time, except that
payments pursuant to Section 2.14, Section 2.15, Section 2.16 and Section 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled


41



--------------------------------------------------------------------------------





thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, (b) purchase
(for cash at face value) participations in the Loans of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any Person that is an Eligible Assignee. The Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b), Section 2.16(e), Section 2.17(d) or Section
9.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent to satisfy such Lender’s obligations to the
Administrative Agent under such Section until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.
SECTION 2.18.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loan hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches


42



--------------------------------------------------------------------------------





or Affiliates, if, in the judgment of such Lender, such designation or
assignment and delegation (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or Section 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment and delegation.
(b)    Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16 and, in each case, such Lender has declined
or is unable to designate a different lending office, or to assign and delegate
its rights and obligations, in accordance with Section 2.18(a), (ii) any Lender
becomes a Defaulting Lender or (iii) any Lender refuses to consent to any
proposed amendment, modification, waiver or consent with respect to any
provision hereof that requires the unanimous approval of all Lenders, or the
approval of each of the Lenders affected thereby (in each case in accordance
with Section 9.02), and the consent of the Required Lenders shall have been
obtained with respect to such amendment, modification, waiver or consent, then
the Borrower may, at its sole expense and effort (including payment of any
applicable processing and recordation fees), upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all of its interests, rights (other than its existing rights to
payment pursuant to Section 2.14 or Section 2.16) and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Borrower shall have (x) paid to the
Administrative Agent the processing and recordation fee (if any) specified in
Section 9.04, and (y) received the prior written consent of the Administrative
Agent (with respect to any assignee that is not already a Lender or an Affiliate
of a Lender), which consent shall not unreasonably be withheld, conditioned or
delayed, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loan, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (including any amounts under Section
2.15), from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(C) in the case of any such assignment and delegation resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment and delegation will result in a reduction in such
compensation or payments, (D) in the case of any such assignment and delegation
resulting from the failure to provide a consent, the assignee shall have given
such consent and, as a result of such assignment and delegation and any
contemporaneous assignments, delegations and consents, the applicable amendment,
modification, waiver or consent can be effected and (E) such assignment and
delegation does not conflict with applicable law. A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply. Each party hereto agrees
that an assignment and delegation required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto (it being understood and
agreed that such Lender shall not be deemed to make the representations and
warranties in such Assignment and Assumption if such Lender has not executed
such Assignment and Assumption).
SECTION 2.19.    Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its lending office to make, maintain or fund Loans whose
interest is determined by reference to the LIBO Rate, or to determine or charge
interest rates based upon the LIBO Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through


43



--------------------------------------------------------------------------------





the Administrative Agent, (a) any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended,
and (b) if such notice asserts the illegality of such Lender making or
maintaining ABR Loans the interest rate on which is determined by reference to
the LIBO Rate component of the Alternate Base Rate, the interest rate on which
ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBO Rate
component of the Alternate Base Rate, in each case until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
ABR Loans (the interest rate on which ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Alternate Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurodollar Loans and (y) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the LIBO Rate, the Administrative Agent shall during
the period of such suspension compute the Alternate Base Rate applicable to such
Lender without reference to the LIBO Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
LIBO Rate. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
SECTION 2.20.    Defaulting Lenders. Notwithstanding any provision of any Loan
Document to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    the Ticking Fee shall cease to accrue on the amount of the Commitment of
such Defaulting Lender pursuant to Section 2.11(a); and
(b)    the Commitment and Loans of such Defaulting Lender shall not be included
in determining whether the Required Lenders or any other requisite Lenders have
taken or may take any action hereunder or under any other Loan Document
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02); provided that any amendment, waiver or other modification
requiring the consent of all Lenders or all Lenders affected thereby shall,
except as otherwise provided in Section 9.02, require the consent of such
Defaulting Lender in accordance with the terms hereof.
In the event that the Administrative Agent and the Borrower each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall take such actions as
the Administrative Agent may determine to be appropriate in connection with such
Lender ceasing to be a Defaulting Lender, whereupon such Lender will cease to be
a Defaulting Lender.
The rights and remedies against, and with respect to, a Defaulting Lender under
this Section are in addition to, and cumulative and not in limitation of, all
other rights and remedies that the Administrative Agent and each Lender, the
Borrower or any other Loan Party may at any time have against, or with respect
to, such Defaulting Lender.
ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders that on the Funding Date:


44



--------------------------------------------------------------------------------





SECTION 3.01.    Organization; Powers. The General Partner is the sole general
partner of the Borrower. Each of the Loan Parties, their respective Significant
Subsidiaries and the General Partner (a) is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to own its properties and to carry on its
business as now conducted or proposed to be conducted and (c) except where the
failure to be so qualified or in good standing, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.
SECTION 3.02.    Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s limited liability company, partnership or corporate
powers, as applicable, and have been duly authorized by all necessary limited
liability company, partnership or corporate action, as applicable. This
Agreement has been, and each other Loan Document when delivered hereunder will
have been, duly executed and delivered by each Loan Party that is a party
thereto. This Agreement constitutes, and each other Loan Document when so
executed and delivered will constitute, a legal, valid and binding obligation of
each Loan Party that is a party thereto, enforceable against such Loan Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
SECTION 3.03.    Governmental Approvals; No Conflicts. The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
and the consummation of the transactions contemplated herein and therein (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect (except for any reports required to be
filed by such Loan Party with the SEC pursuant to the Exchange Act, provided
that the failure to make any such filings shall not affect the validity or
enforceability of this Agreement or any such other Loan Document or the rights
and remedies of the Administrative Agent and the Lenders hereunder or
thereunder), (b) will not violate or result in any breach or contravention of
any law, rule or regulation or any order, injunction, writ or decree of any
Governmental Authority, in each case, applicable to or binding upon any Loan
Party or any of its Subsidiaries or any of its property, except, in any such
case, to the extent that a Material Adverse Effect would not reasonably be
expected to result therefrom, (c) will not violate or result in a default under
(i) the Existing Credit Agreement (or any replacement or refinancing thereof) or
any indenture to which any Loan Party or any of its Subsidiaries is a party on
the Funding Date or (ii) any other Material Agreement or any other agreement or
other instrument binding upon any Loan Party or any of its Subsidiaries or by
which any property or asset of any Loan Party or any of its Subsidiaries is
bound, except, in each case under this clause (ii), to the extent that a
Material Adverse Effect would not reasonably be expected to result therefrom,
(d) will not result in the creation or imposition of any Lien prohibited
hereunder on any asset of any Loan Party or any of its Subsidiaries and (e) will
not violate the Organization Documents of any Loan Party or any of its
Subsidiaries.
SECTION 3.04.    Financial Condition; No Material Adverse Effect.
(a)    The audited consolidated balance sheet and related statements of income,
equity and cash flows of the Borrower and its consolidated Subsidiaries as of
and for the fiscal year ended December 31, 2016 (and, if such financial
statements shall have been filed with the SEC on or prior to the Funding Date,
as of and for the fiscal year ended December 31, 2017) present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such date or for
such period on a consolidated basis in accordance with GAAP consistently
applied.


45



--------------------------------------------------------------------------------





(b)    The unaudited consolidated balance sheet and related statements of
income, equity and cash flows of the Borrower and its consolidated Subsidiaries
as of and for the fiscal quarter ended September 30, 2017 (and, if such
financial statements shall have been filed with the SEC on or prior to the
Funding Date, as of and for the fiscal quarter ended March 31, 2018) present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such date or for such period on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.
(c)    There has been no Material Adverse Change since December 31, 2016.
SECTION 3.05.    Properties.
(a)    Each Loan Party and each of its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property necessary or
otherwise material to the business of the Loan Parties and their respective
Subsidiaries, taken as a whole, except for Liens permitted hereby and except
where the failure to have such title or leasehold interest would not reasonably
be expected to result in a Material Adverse Effect.
(b)    Each Loan Party and each of its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to the business of such Loan Party and its Subsidiaries, taken as a
whole, except where the failure to own, or be licensed to use, such intellectual
property would not reasonably be expected to have a Material Adverse Effect, and
the use thereof by such Loan Party and its Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
SECTION 3.06.    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting any Loan Party or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement.
(b)    Except for matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, no Loan Party or
any of its Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law or (ii) has become subject to any
Environmental Liability.
SECTION 3.07.    Compliance with Laws; No Default. Each Loan Party and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property (including ERISA and
Environmental Laws), except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing or will result from the
execution and delivery of this Agreement or any of the other Loan Documents, or
the making of the Loans hereunder.
SECTION 3.08.    Margin Regulations; Investment Company Status. No Loan Party is
engaged in the business of extending credit for the purpose of “purchasing” or
“carrying” “margin stock” within the respective meanings of each of the quoted
terms under Regulation U of the Board. No proceeds of any Loan hereunder will be
used by any Loan Party or its Subsidiaries for “purchasing” or “carrying”


46



--------------------------------------------------------------------------------





“margin stock” as so defined in contravention of the provisions of Regulations
T, U, or X of the Board. No Loan Party nor any of its Subsidiaries is, nor any
Person Controlling any Loan Party or any Subsidiary is, or is required to be
registered as, an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
SECTION 3.09.    Taxes. Each Loan Party and the Subsidiaries has filed or caused
to be filed all Tax returns and reports required to have been filed by it and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes or the filing of Tax returns or reports that are being contested in
good faith by appropriate proceedings and for which such Loan Party or such
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.11.    Disclosure. Neither the Lender Presentation nor any of the
other written reports, financial statements, certificates or other written
information (collectively, the “Information”), other than any general economic
or industry data or other information that is cited as being derived from a
third party source, furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
Information furnished prior to the Closing Date and taken as a whole) and in
conjunction with all other information that has been made publicly available by
the Borrower in the two years prior to the Closing Date in its filings with the
SEC or in investor-related materials publicly available on the Borrower’s
website (other than, in each case, any such information set forth under the
caption “risk factors” or “forward-looking statements” and any other similarly
cautionary, predictive or forward-looking information set forth such filings or
materials) did not, as of the date such Information was furnished (or, if such
Information expressly related to a specific date, as of such specific date), or
will not, when furnished, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made; provided that with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions the Borrower considered reasonable
at the time such projected financial information is so furnished (it being
understood that such projected financial information is subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s
control, and that actual results may vary materially from the projected
financial information).
SECTION 3.12.    Subsidiaries; Equity Investments. The Borrower does not have
(a) any Subsidiaries other than those specifically disclosed in part (a) of
Schedule 3.12, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and non-assessable (to the extent
applicable) and are owned by the Persons indicated on Schedule 3.12, or (b) any
equity investment in any other corporation or other entity other than those
specifically disclosed in part (b) of Schedule 3.12.
SECTION 3.13.    Anti-Corruption Laws and Sanctions. The Borrower has policies
and procedures designed and implemented to promote, in its reasonable business
judgment, compliance by the Borrower, its Wholly Owned Subsidiaries and their
respective directors, officers, employees and agents (acting in their capacity
as agents for the Borrower or its Subsidiaries, as applicable) with
Anti-Corruption Laws and applicable Sanctions. The Borrower and its Subsidiaries
and to the knowledge of the Borrower, their respective officers, employees,
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or,
to the knowledge of the Borrower, any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in


47



--------------------------------------------------------------------------------





connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing, use of proceeds thereof or other transaction
contemplated by this Agreement will, to the knowledge of the Borrower, violate
Anti-Corruption Laws or applicable Sanctions.
SECTION 3.14.    Solvency. After giving effect to the consummation of the
Contribution and the other Transactions, including the making of the Loans, and
after giving effect to the application of the proceeds of the Loans, (a) the
fair value of the assets of the Borrower and its Subsidiaries, on a consolidated
basis, exceeds their debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the property of the Borrower
and its Subsidiaries, on a consolidated basis, is greater than the amount that
will be required to pay the probable liabilities of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) the Borrower and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) the Borrower and its Subsidiaries, on a consolidated basis, do
not have an unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are conducted on the Funding Date and
proposed to be conducted following the Funding Date.
ARTICLE IV
Conditions
SECTION 4.01.    Closing Date. The effectiveness of this Agreement is subject to
satisfaction (or waiver in accordance with Section 9.02) of the following
conditions precedent:
(a)    Counterpart. The Administrative Agent shall have received from each party
hereto (i) a counterpart of this Agreement executed by each party hereto or (ii)
written evidence satisfactory to the Administrative Agent (which may include
facsimile transmission or other electronic imaging of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
(b)    Fees and Expenses. To the extent invoiced at least two Business Days
prior to the Closing Date, the Administrative Agent and the Arrangers shall have
received all fees due and payable and required to be paid to them and to the
Lenders on or prior to the Closing Date pursuant to the Commitment Letter or the
Fee Letters and payment of all other amounts due and payable on or prior to the
Closing Date, including reimbursement or payment of all expenses required to be
paid or reimbursed by the Loan Parties hereunder (including fees and expenses of
Cravath, Swaine & Moore LLP, counsel to the Administrative Agent).
(c)    “Know Your Customer” Information. The Lenders shall have received, at
least three Business Days prior to the Closing Date, all documentation and other
information that may be required by such Lenders in order to enable compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the Act, including information required by the Act and
information described in Section 9.15, to the extent requested by the Lenders in
writing to the Borrower at least 10 Business Days prior to the Closing Date.
(d)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying whether since the Signing Date
and to and including the Closing Date any event has occurred that, pursuant to
the terms of the Commitment Letter set forth under the “Mandatory Commitment
Reductions/Prepayments” heading in the term sheet attached thereto, has resulted
in a reduction of the commitments thereunder (and, if any such reduction
occurred, providing a reasonably detailed calculation thereof).


48



--------------------------------------------------------------------------------





The Administrative Agent shall notify the Borrower and the Lenders of the
occurrence of the Closing Date, and such notice shall be conclusive and binding.
SECTION 4.02.    Funding Date. The obligations of the Lenders to make Loans
hereunder are subject to the occurrence of the Closing Date, receipt by the
Administrative Agent of a Borrowing Request therefor in accordance with Section
2.03, and to the satisfaction (or waiver in accordance with Section 9.02) of the
following conditions:
(a)Contribution. The Contribution shall have been (or, substantially
concurrently with the funding under the Facility, shall be) consummated in all
material respects in accordance with the terms of the Contribution Agreement.
The Contribution Agreement shall not have been amended or modified, or any
provision or condition therein waived, or any consent granted thereunder
(directly or indirectly) by the Borrower or any of its Subsidiaries, if such
amendment, modification, waiver or consent would be material and adverse to the
interests of the Lenders (in their capacities as such) without the Arrangers’
prior written consent (or, with respect to any Arranger, the prior written
consent of the Lender that is an Affiliate thereof) (such consent not to be
unreasonably withheld, delayed or conditioned).
(b)Contribution Material Adverse Effect. Since the Signing Date, a Contribution
Material Adverse Effect shall not have occurred.
(c)Representations and Warranties. The Contribution Agreement Representations
shall be true and correct and the Specified Representations shall be true and
correct in all material respects (except with respect to any such
representations that are qualified by materiality or “Material Adverse Effect”,
which shall be true and correct in all respects).
(d)Financial Statements. The Administrative Agent shall have received (i)
audited consolidated financial statements of the Borrower, prepared in
accordance with GAAP, for each of its three most recent fiscal years ended at
least 90 days prior to the Funding Date (and the related audit reports) and (ii)
unaudited consolidated financial statements of the Borrower, prepared in
accordance with GAAP, for any fiscal quarter (other than the fourth fiscal
quarter) ended after the date of its most recent audited financial statements
delivered pursuant to clause (i) above (and corresponding periods of any prior
year) and more than 45 days prior to the Funding Date. Information required to
be delivered pursuant to this clause (d) shall be deemed to have been delivered
if such information, or one or more annual or quarterly reports containing such
information, shall be publically available on the website of the SEC at
http://www.sec.gov.
(e)Subsidiary Guaranties. If required by Section 5.10, the Administrative Agent
shall have received a counterpart of a Subsidiary Guaranty executed by a duly
authorized officer of each applicable Subsidiary.
(f)Legal Opinion. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Funding Date) of Jones Day, counsel for the Loan Parties, reasonably
satisfactory to the Administrative Agent, and covering such matters relating to
the Loan Parties, this Agreement and the other Loan Documents as the Arrangers
shall reasonably request. The Borrower hereby requests such counsel to deliver
such opinion.
(g)Secretary’s Certificates. The Administrative Agent shall have received a
certificate of a Secretary or an Assistant Secretary of each Loan Party, dated
as of the Funding Date, certifying (i) the resolutions of the board of directors
or other governing body of such Loan Party (or its general partner) authorizing
the execution, delivery and performance of each Loan Document to which it is a
party, (ii) the Organization Documents of such Loan Party and its general
partner, if applicable and (iii) the names and


49



--------------------------------------------------------------------------------





true signatures of the officers executing any Loan Document on behalf of the
Loan Parties on the Closing Date or the Funding Date.
(h)Existence and Good Standing Certificates. The Administrative Agent shall have
received a certificate of existence and good standing with respect to each Loan
Party, and its general partner, if applicable, dated as of a recent date prior
to the Funding Date, from appropriate public officials in the jurisdiction of
organization.
(i)Solvency Certificate. The Administrative Agent shall have received a
certificate in the form of Exhibit G from the Borrower, dated the Funding Date
and signed by a chief financial officer of the Borrower.
(j)Closing Certificate. The Administrative Agent shall have received a
certificate, dated the Funding Date and signed by a Responsible Officer of the
Borrower, certifying (i) that the conditions set forth in paragraphs (a), (b)
and (c) of this Section have been satisfied and (ii) whether since the Closing
Date any Reduction/Prepayment Event shall have occurred (together with a
reasonably detailed calculation thereof).
(k)Schedules. The Borrower shall have delivered the Schedules to this Agreement
(other than Schedule 2.01), which Schedules, other than Schedule 3.12, shall be
in substance reasonably satisfactory to the Administrative Agent, it being
agreed that the draft schedules delivered to the Administrative Agent on or
before the Closing Date are reasonably satisfactory to the Administrative Agent.
(l)Fees and Expenses. The Administrative Agent and the Arrangers shall have
received all fees due and payable and required to be paid to them and to the
Lenders on or prior to the Funding Date pursuant to Section 2.11, the Commitment
Letter and the Fee Letters and payment of all other amounts due and payable on
or prior to the Funding Date, including reimbursement or payment of all expenses
required to be paid or reimbursed by the Loan Parties hereunder (including, to
the extent invoiced at least two Business Days prior to the Funding Date, fees
and expenses of Cravath, Swaine & Moore LLP, counsel to the Administrative
Agent).
Notwithstanding anything to the contrary set forth herein, unless otherwise
agreed by the Borrower and the Arrangers in writing, the Funding Date may not be
a date prior to January 22, 2018. The Administrative Agent shall notify the
Borrower and the Lenders of the occurrence of the Funding Date, and such notice
shall be conclusive and binding.
ARTICLE V
Affirmative Covenants
From and after the Funding Date (except that, solely with regards to the
Borrower and its legal existence, Section 5.03 shall apply from and after the
Closing Date) and until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees and other Obligations have
been paid in full (other than indemnities and other contingent obligations not
then due and payable and as to which no claim has been made), the Borrower
covenants and agrees with the Lenders that:
SECTION 5.01.    Financial Statements; Ratings Change and Other Information. The
Borrower agrees to furnish to the Administrative Agent for distribution to each
Lender:
(a)    within 90 days after the end of each fiscal year of the Borrower
(beginning with the fiscal year ended December 31, 2017), its audited
consolidated balance sheet and related statements of income,


50



--------------------------------------------------------------------------------





equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent registered public
accounting firm of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower (beginning with the fiscal quarter ending
March 31, 2018), its consolidated balance sheet and related statements of
income, equity and cash flows as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower (a
“Compliance Certificate”) (i) certifying as to whether a Default has occurred
and is continuing as of the date of such Compliance Certificate and, if such a
Default has occurred and is continuing as of the date of such Compliance
Certificate, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.09, (iii) stating whether
any Designated Material Debt remains outstanding on the date that such
Compliance Certificate is delivered, (iv) stating whether any change in GAAP or
in the application thereof has occurred since the date of the most recent
audited financial statements provided under this Agreement that has had a
significant effect on the calculation of the Consolidated Net Tangible Assets or
the ratio referred to in Section 6.09 and, if any such change has occurred,
specifying the nature of such change and the effect of such change on such
calculation, (v) if any Excluded Venture was a consolidated subsidiary of the
Borrower during the period covered by such financial statements delivered
pursuant to Section 5.01(a) or Section 5.01(b), then, to the extent not already
provided in connection with clause (ii) above, setting forth information
reconciling Consolidated EBITDA for the period covered thereby to net income
(loss) reported for such period and indicating the amount of Debt (as defined in
the definition of Consolidated Total Debt) of Excluded Ventures that is
reflected in the financial statements but not included in the calculation of the
ratio referred to in Section 6.09, (vi) setting forth the names of all
Subsidiaries that are Excluded Ventures as of the date of the financial
statements being delivered and (vii) if, during the period covered by such
financial statements, any Subsidiary was designated or deemed designated as an
Excluded Venture pursuant to Section 5.12(a) or Section 5.12(e) or any Excluded
Venture was designated as a Subsidiary pursuant to Section 5.12(b), certifying
that at the time of such designation or deemed designation, the conditions
described in Section 5.12(a) or Section 5.12(b), as applicable, were satisfied;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
(e)    promptly after Moody’s, S&P or Fitch shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change;


51



--------------------------------------------------------------------------------





(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Loan Parties or
any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; and
(g)    promptly following the Administrative Agent’s request therefor, all
documentation and other information that the Administrative Agent reasonably
requests on its behalf or on behalf of any Lender in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including information required by the Act and
information described in Section 9.15.
Information required to be delivered pursuant to clause (a), (b) or (d) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall be publicly
available on the website of the SEC at http://www.sec.gov. Information required
to be delivered pursuant to this Section may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent.
SECTION 5.02.    Notices of Material Events. The Borrower will furnish, or cause
to be furnished, to the Administrative Agent for distribution to each Lender
prompt written notice of the occurrence of any Default of which any Responsible
Officer of the Borrower or a Responsible Officer of the General Partner obtains
knowledge. Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
SECTION 5.03.    Existence; Conduct of Business. The Borrower will, and will
cause each Significant Subsidiary to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence (in the case of the Borrower, in its State of organization) and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03; and
provided further that this Section shall not require the Borrower or any
Significant Subsidiary to preserve or maintain any rights, licenses, permits,
privileges or franchises or require any Significant Subsidiary to maintain its
legal existence, in each case, if the Borrower shall reasonably determine that
the failure to maintain and preserve the same would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
SECTION 5.04.    Payment of Taxes and other Obligations. The Borrower will, and
will cause each of its Subsidiaries to, pay, settle or discharge (a) its Tax
liabilities and (b) its other governmental obligations which, if unpaid, would
reasonably be expected to result in a Lien upon any property of the Borrower or
such Subsidiary before the same shall become delinquent or in default, except in
each case to the extent that (i) the validity or amount thereof is being
contested in good faith by appropriate proceedings and the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (ii) the failure to make such payment would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.05.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) maintain all property material to
the conduct of the business of the Borrower and its Subsidiaries, taken as a
whole, in good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations (including by the maintenance of adequate self-insurance
reserves to the extent customary among such companies).


52



--------------------------------------------------------------------------------





SECTION 5.06.    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which complete and accurate entries, in all material respects, are made of
its financial and business transactions in conformity with GAAP and applicable
law. The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, at the
Administrative Agent’s or such Lender’s expense (unless an Event of Default has
occurred and is continuing, in which case it shall be at the Borrower’s sole
expense), upon reasonable prior notice and subject to any applicable
restrictions or limitations on access to any facility or information that is
classified or restricted by contract or by law, regulation or governmental
guidelines, to visit and inspect its properties, to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested; provided that advance notice of any discussion
with such independent accountants shall be given to the Borrower and, so long as
no Event of Default shall have occurred and be continuing, the Borrower shall
have the opportunity to be present at any such discussion. The Administrative
Agent and each Lender agree to keep all information obtained by them pursuant to
this Section confidential in accordance with Section 9.13.
SECTION 5.07.    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority (including ERISA and Environmental Laws) applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
SECTION 5.08.    Use of Proceeds. The proceeds of the Loans will be used solely
(a) to finance all or a portion of the cash distributions required to be made by
the Borrower to the Contributing Companies pursuant to the Contribution
Agreement in connection with the Contribution and (b) to pay fees and expenses
in connection with the Contribution and the other Transactions. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrower will not request any Borrowing,
and the Borrower shall not use, or permit its Subsidiaries or its or their
respective directors, officers, employees or agents to use, the proceeds of any
Borrowing (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, in any material respect,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country or (iii) in any other manner that would result in the material violation
of any Sanctions applicable to any party to this Agreement.
SECTION 5.09.    Maintenance of Separateness. The Borrower will, and will cause
each other Loan Party to, shall observe organizational formalities and keep
books and records separate from MPC and the other MPC Companies.
SECTION 5.10.    Required Subsidiary Guarantors.
(a)    If on the Funding Date any Subsidiary guarantees (i) any Indebtedness
under the Existing Credit Agreement (or any refinancing thereof) or (ii) any
other Indebtedness of the Borrower in an aggregate principal amount of
$20,000,000 or more, then, in each case, such Subsidiary shall execute a
Subsidiary Guaranty and deliver it to the Administrative Agent on the Funding
Date. If, after the Funding Date, any Subsidiary that is not already a Loan
Party guarantees (i) any Indebtedness under the Existing Credit Agreement (or
any refinancing thereof) or (ii) any other Indebtedness of the Borrower in an
aggregate principal amount of $20,000,000 or more, then, in each case, such
Subsidiary shall become a guarantor of the Obligations by executing a Subsidiary
Guaranty and delivering it to the Administrative


53



--------------------------------------------------------------------------------





Agent within ten (10) Business Days of the date on which it guaranteed such
Indebtedness (or such later date as agreed to by the Administrative Agent),
together with such other additional closing documents, certificates and legal
opinions (which may be opinions of in-house counsel) as shall reasonably be
requested by the Administrative Agent.
(b)    So long as no Default has occurred and is continuing (or would result
from such release), (i) if all of the Equity Interests of a Subsidiary Guarantor
that are owned by the Borrower or any other Subsidiary are sold or otherwise
disposed of in a transaction or transactions permitted by this Agreement and as
a result of such disposition such Person is no longer a Subsidiary or (ii) if
(A) the conditions set forth in paragraph (a) of this Section requiring such
Person to be a Subsidiary Guarantor no longer exist and (B) immediately after
giving effect to the release of such Subsidiary Guarantor (and giving effect to
any repayment of Indebtedness that occurs substantially concurrently with such
release), all of the Indebtedness of the Non-Guarantor Subsidiaries is permitted
under Section 6.01, then promptly following the Borrower’s request, the
Administrative Agent shall execute a release of such Subsidiary Guarantor from
its Subsidiary Guaranty. A request by the Borrower for a release pursuant to
this paragraph shall be accompanied by a certificate of a Responsible Officer
certifying that the conditions to release set forth in this Section have been
satisfied. Any execution and delivery of any such release by the Administrative
Agent shall be without recourse or warranty by the Administrative Agent.
(c)    The Borrower may, but shall not be required to, cause Subsidiaries (other
than those required to become Subsidiary Guarantors pursuant to paragraph (a) of
this Section to become Subsidiary Guarantors pursuant to Section 9.09.
SECTION 5.11.    Anti-Corruption Laws and Sanctions. The Borrower will maintain
and implement policies and procedures designed, in its reasonable business
judgment, to promote compliance by the Borrower, its Wholly Owned Subsidiaries
and their respective directors, officers, employees and agents (when acting in
their capacity as agents for the Borrower or its Subsidiaries) with
Anti-Corruption Laws and applicable Sanctions.
SECTION 5.12.    Excluded Ventures.
(a)    The Borrower may, on or after the Funding Date, designate any subsidiary
to be an Excluded Venture; provided that at the time of such designation and
immediately after giving effect thereto (i) no Default shall exist, (ii) the
representations and warranties of the Loan Parties set forth in this Agreement
and the other Loan Documents will be true and correct in all material respects
as if remade at the time of such designation, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier date
(provided that such materiality qualifier shall not be applicable to any
representation and warranty that already is qualified or modified by materiality
in the text thereof) and (iii) such subsidiary does not, at the time of
designation and does not at any time thereafter while it is an Excluded Venture,
Guarantee or otherwise become directly or indirectly liable with respect to, or
grant any Liens on any of its property to secure, any Indebtedness of the
Borrower or any Subsidiary or any obligations of the Borrower or any Subsidiary
in respect of any Sale and Leaseback Transaction; provided further that the
Borrower may not designate any of the following as an Excluded Venture: Pipe
Line Holdings, MPLX Opco, MWE, the general partner of MWE, MarkWest Hydrocarbon
or any subsidiary of the Borrower holding Equity Interests in any of the
foregoing entities. Designation by the Borrower pursuant to this Section shall
be deemed to be a representation and warranty by the Borrower as of such date as
to the matters specified in this Section.
(b)    The Borrower may designate, on or after the Funding Date, any Excluded
Venture to be a Subsidiary, provided that at the time of such designation and
after giving effect thereto, (i) such Excluded


54



--------------------------------------------------------------------------------





Venture shall not have outstanding Indebtedness, other than Indebtedness
permitted under Section 6.01, or Liens on any of its property, other than Liens
permitted under Section 6.02 (in each case taking into account the other
Indebtedness of Subsidiaries, and the Liens on property of the Borrower and its
Subsidiaries, then existing), (ii) no Default shall exist and (iii) the
representations and warranties of the Loan Parties set forth in this Agreement
and the other Loan Documents will be true and correct in all material respects
as if remade at the time of such designation, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier date
(provided that such materiality qualifier shall not be applicable to any
representation and warranty that already is qualified or modified by materiality
in the text thereof). The designation of any Excluded Venture as a Subsidiary
shall constitute the incurrence by such Subsidiary, at the time of designation,
of (x) all Indebtedness of such Subsidiary and (y) all Liens on property of such
Subsidiary existing at such time.
(c)    The Borrower shall not, and shall not permit any of its Subsidiaries to,
Guarantee, or grant or otherwise permit a Lien on any of its or their property
to secure, any Indebtedness of an Excluded Venture or any obligations of an
Excluded Venture in respect of any Sale and Leaseback Transaction, other than
(i) Liens on Equity Interests of an Excluded Venture to secure Indebtedness of
such Excluded Venture that is non-recourse to the Borrower and its Subsidiaries
and (ii) Guarantees of Indebtedness of Excluded Ventures in an aggregate amount
not to exceed 2.5% of Consolidated Net Tangible Assets at the time of incurrence
or assumption thereof. As used in this paragraph (c), “non-recourse” means
Indebtedness of an Excluded Venture for which recourse to the Borrower or any
Subsidiary, whether contractual or as a matter of law, for non-payment of such
Indebtedness is limited to Equity Interests issued by such Excluded Venture. The
provisions of clause (ii) of this paragraph (c) shall not apply to Guarantees of
Indebtedness of LOCAP LLC, LOOP LLC, Crowley Coastal Partners, LLC or any of
their respective Subsidiaries in the event that any such Person becomes a
subsidiary after the Closing Date.
(d)    If at any time an Excluded Venture fails to meet any requirement set
forth in clause (iii) of paragraph (a) or in paragraph (c) of this Section, it
will thereafter automatically cease to be an Excluded Venture and shall
constitute a Subsidiary for all purposes of this Agreement, and any Indebtedness
and Liens of such Subsidiary will be deemed to be incurred by such Subsidiary as
of such date.
(e)    Any subsidiary of an Excluded Venture shall automatically constitute an
Excluded Venture. At the time that an entity becomes a subsidiary of an Excluded
Venture, the Borrower shall be deemed to have designated such subsidiary as an
Excluded Venture pursuant to paragraph (a) of this Section.
(f)    If at any time an entity that has been designated as an Excluded Venture
ceases to be a subsidiary of the Borrower, then such entity shall cease to be an
Excluded Venture.
ARTICLE VI
Negative Covenants; Financial Covenant
From and after the Funding Date (except that Section 6.03 shall apply from and
after the Closing Date) until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees and other Obligations have
been paid in full (other than indemnities and other contingent obligations not
then due and payable and as to which no claim has been made), the Borrower
covenants and agrees with the Lenders that:
SECTION 6.01.    Indebtedness. The Borrower will not permit any Non-Guarantor
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:


55



--------------------------------------------------------------------------------





(a)    Indebtedness owing to a Loan Party or a Wholly Owned Subsidiary;
(b)    Indebtedness existing on the Funding Date which is either (i) set forth
on Schedule 6.01 or (ii) in a principal amount which is less than (x)
$25,000,000 individually and (y) $50,000,000 in the aggregate;
(c)    Indebtedness incurred to finance the acquisition, construction, repair,
development or improvement of any fixed or capital assets, including Capital
Lease Obligations, and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof; provided that (i) such Indebtedness is incurred prior
to or within 180 days after such acquisition or the completion of such
construction, repair, development or improvement and (ii) if such Indebtedness
is secured, the Liens securing it are permitted by Section 6.02(a)(iii);
(d)    Indebtedness of a Person (other than the Contributed Companies) existing
at the time such Person becomes a subsidiary of the Borrower after the Closing
Date or is merged with or into a subsidiary of the Borrower after the Closing
Date and, in each case, not incurred in contemplation of such transaction;
(e)    extensions, refinancings, renewals or replacements of the Indebtedness
permitted by clause (b), (c) or (d) above which, in the case of any such
extension, refinancing, renewal or replacement, does not increase the amount of
the Indebtedness being extended, refinanced, renewed or replaced, other than
amounts incurred to pay the costs of such extension, refinancing, renewal or
replacement;
(f)    other Indebtedness of Non-Guarantor Subsidiaries; provided that the sum,
without duplication, of (i) the outstanding aggregate principal amount of all
such Indebtedness of Non-Guarantor Subsidiaries, plus (ii) the outstanding
aggregate amount of Attributable Debt under all Sale and Leaseback Transactions
permitted under Section 6.02(b), plus (iii) the outstanding aggregate principal
amount of all Indebtedness or other obligations secured by Liens permitted under
Section 6.02(a)(x) shall not exceed 15% of Consolidated Net Tangible Assets at
the time of creation, incurrence or assumption thereof; and
(g)    Indebtedness of any Non-Guarantor Subsidiary as an account party in
respect of trade letters of credit or in respect of bid, performance or surety
bonds, workers’ compensation claims or self-insurance obligations, in each case
incurred in the ordinary course of business, including reimbursement obligations
of any Non-Guarantor Subsidiary incurred in the ordinary course of its business
with respect to letters of credit supporting such bid, performance or surety
bonds, workers’ compensation claims and self-insurance obligations (in each
case, other than Guarantees of and obligations for money borrowed).
SECTION 6.02.    Liens and Sale and Leaseback Transactions.
(a)    Liens. The Borrower will not, and will not permit any of its Subsidiaries
to, create, incur, assume or permit to exist any Lien on any property or asset
(including accounts receivable, royalties and other revenues) now owned or
hereafter acquired by it, or assign or sell any receivables in connection with
any financing transaction or series of financing transactions (including
factoring arrangements), except:
(i)    Permitted Encumbrances;


56



--------------------------------------------------------------------------------





(ii)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Funding Date which is either (A) set forth on Schedule 6.02 or
(B) securing Indebtedness or other obligations in a principal amount which is
less than (x) $25,000,000 individually and (y) $50,000,000 in the aggregate;
(iii)    Liens on fixed or capital assets acquired, constructed, repaired,
developed or improved by the Borrower or any of its respective Subsidiaries;
provided that (A) such Liens secure only Indebtedness, including Capital Lease
Obligations, incurred to finance the acquisition, construction, repair,
development or improvement of such assets, (B) such Liens and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction, repair, development or improvement, and
(C) such Liens shall not apply to any other property or assets (other than
accessions and improvements thereto);
(iv)    Liens under any Sale and Leaseback Transaction permitted under Section
6.02(b);
(v)    Liens securing Indebtedness or other obligations of the Borrower or any
of its Subsidiaries in favor of any Loan Party;
(vi)    (A) Liens on property existing at the time such property is acquired by
a Loan Party or any of its Subsidiaries and not created in contemplation of such
acquisition (or on repairs, improvements, additions or accessions thereto) and
(B) Liens on the assets of any Person (other than the Contributed Companies) at
the time such Person becomes a subsidiary of the Borrower after the Closing Date
and not created in contemplation of such Person becoming a subsidiary of the
Borrower (or on repairs, improvements, additions or accessions thereto),
provided that, in the case of clauses (A) and (B), such Liens do not extend to
any other assets;
(vii)    Liens on cash and cash equivalents securing obligations under any Swap
Agreement, provided that the aggregate amount of all such obligations secured by
such Liens shall not at any time exceed $200,000,000;
(viii)    extensions, renewals and replacements of the Liens described in
clause (ii), (iii) or (vi) above, so long as there is no increase in the
Indebtedness or other obligations secured thereby (other than amounts incurred
to pay costs of the extension, renewal and replacement of the Indebtedness
secured by such Liens) and no additional property (other than accessions and
improvements in respect of such property) is subject to such Lien;
(ix)    Liens on Equity Interests in a Joint Venture owned by the Borrower or
any Subsidiary securing obligations of such Joint Venture and Liens on Equity
Interests in an Excluded Venture owned by the Borrower or any Subsidiary
securing obligations of such Excluded Venture; and
(x)    Liens not otherwise permitted by other clauses of this Section 6.02(a)
securing Indebtedness or other obligations of the Borrower or any of its
Subsidiaries, provided that the sum, without duplication, of (A) the aggregate
outstanding principal amount of all such Indebtedness and obligations plus
(B) the aggregate outstanding amount of Attributable Debt under all Sale and
Leaseback Transactions permitted under Section 6.02(b) plus (c) the aggregate
outstanding principal amount of Indebtedness of


57



--------------------------------------------------------------------------------





Non-Guarantor Subsidiaries permitted pursuant to Section 6.01(f) shall not
exceed 15% of Consolidated Net Tangible Assets at the time of creation,
incurrence or assumption of such Lien.
(b)    Sale and Leaseback Transactions. The Borrower will not, and will not
permit any Subsidiary to, enter into any Sale and Leaseback Transaction if,
after giving effect to such Sale and Leaseback Transaction, the sum, without
duplication, of (i) the aggregate amount of Attributable Debt under all such
Sale and Leaseback Transactions, plus (ii) the outstanding aggregate principal
amount of all Indebtedness of Non-Guarantor Subsidiaries permitted under Section
6.01(f), plus (iii) the outstanding aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries secured by Liens permitted
under Section 6.02(a)(x) shall exceed 15% of Consolidated Net Tangible Assets at
the time of consummation of such Sale and Leaseback Transaction.
SECTION 6.03.    Mergers, Fundamental Changes and Dispositions. The Borrower
will not, and will not permit any other Loan Party to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions) all or substantially all of the assets of the
Borrower and its Subsidiaries taken as a whole (in each case, whether now owned
or hereafter acquired), or liquidate or dissolve, except that (a) if at the time
thereof and immediately after giving effect thereto, no Event of Default shall
have occurred and be continuing, any Person may merge with or into the Borrower,
provided that the Borrower shall be the surviving entity; (b) any Loan Party
that is a Subsidiary may merge into or consolidate with or sell, transfer, lease
or otherwise dispose of its assets to the Borrower or another Subsidiary;
(c) any Loan Party that is a Subsidiary may merge into, or consolidate with, any
Person other than the Borrower or another Subsidiary if (i) such Loan Party is
the surviving entity or (ii) such other Person is the surviving entity and
becomes a Subsidiary and a Subsidiary Guarantor contemporaneously with such
merger or consolidation; and (d) any Loan Party (other than the Borrower) may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders.
SECTION 6.04.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into or engage in any material
transaction (including any sale, lease, transfer, purchase or acquisition of
property or assets) with any of its Affiliates, except on terms and conditions,
taken as a whole, that are substantially no less favorable to the Borrower or
such Subsidiary as could be obtained on an arm’s-length basis from unrelated
third parties (or, if in the good faith judgment of the General Partner’s board
of directors, no comparable transaction is available with which to compare any
such transaction, such transaction, taken as a whole, is otherwise fair to the
Borrower or such Subsidiary); provided that the foregoing restriction shall not
apply to (a) transactions between or among the Loan Parties and Wholly Owned
Subsidiaries and not involving any other Person; (b) transactions involving any
employee benefit plans or related trusts of the Borrower or any of its
Subsidiaries; (c) transactions pursuant to any contract or agreement existing as
of the Funding Date and listed on Schedule 6.04; (d) the payment of reasonable
compensation, fees and expenses to, and indemnity provided on behalf of,
directors and officers of the Borrower or any of its Subsidiaries in the
ordinary course of business; (e) transactions entered into with the MPC
Companies on terms and conditions that are fair and reasonable to the Borrower
and its Subsidiaries, taking into account the totality of the relationship
between the Borrower and the Subsidiaries, on the one hand, and the MPC
Companies, on the other, including the contemplated transactions set forth on
Schedule 6.04; (f) transactions pursuant to any contract or agreement, between
the Borrower or any of its Subsidiaries, on one hand, and MPC and its
subsidiaries, on the other, that as of the Closing Date has been filed as an
exhibit to any report or statement filed by the Borrower or MPC with the SEC, in
each case as such contract or agreement is in effect on the Closing Date or as
amended, supplemented or otherwise modified, or as replaced, thereafter, so long
as such amendments, supplements or other modifications, or such replacement
contract or


58



--------------------------------------------------------------------------------





agreement, individually or in the aggregate, are not materially adverse to the
interests of the Lenders, (g) transactions approved by the Conflicts Committee
of the Board of Directors (or equivalent governing body) of the General Partner
(or the equivalent successor body to such Conflicts Committee); (h) investments
in Excluded Ventures (including Guarantees permitted by Section 5.12(c)) or in
Joint Ventures; and (i) any Restricted Payment permitted by Section 6.07.
SECTION 6.05.    Fiscal Year; Accounting Principles. The Borrower will not, and
will not permit any Subsidiary to, change (a) its current fiscal year or (b) its
current accounting principles used in the preparation of financial statements
unless such change in accounting principles is required or permitted by GAAP, in
each case, other than changes with respect to a Subsidiary made in order to
conform to the fiscal year or principles of the Borrower.
SECTION 6.06.    Change in Nature of Business. The Borrower will not, and will
not permit any Subsidiary to, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the Closing Date, any business substantially related or
incidental thereto or logical extensions thereof or any other business which
generates “qualifying income” under the Code.
SECTION 6.07.    Restricted Payments. The Borrower will not declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that (a) the Borrower may declare and
make dividend payments and other distributions payable solely in the Equity
Interests of the Borrower and (b) so long as no Event of Default exists or would
be caused by the declaring or making of such Restricted Payment, the Borrower
may declare and make Restricted Payments in accordance with its partnership
agreement; provided that the foregoing shall not operate to prohibit the payment
of distributions of Available Cash (as defined in the Borrower’s partnership
agreement) to limited partners of the Borrower or the payment by the Borrower
for the repurchase of limited partnership interests in the Borrower so long as
(i) on the record date for such distribution, or on the date that the Borrower
became legally bound to pay the repurchase price for such repurchase (herein
also referred to as a “record date”), as applicable, such distribution or such
repurchase was permitted by the foregoing and (ii) such distribution or such
repurchase price is paid within the earlier of 60 days after the record date and
any date under applicable law on which such dividend or repurchase must be
consummated.
SECTION 6.08.    Changes in Organization Documents. The Borrower will not, and
will not permit any other Loan Party to, shall make any changes to its
Organization Documents that would reasonably be expected to have a Material
Adverse Effect.
SECTION 6.09.    Maximum Consolidated Leverage Ratio. The Borrower shall not
permit, as of each Quarter-End Date (beginning with the first Quarter-End Date
to end after the Funding Date), a ratio of Consolidated Total Debt as of such
date to Consolidated EBITDA for the four fiscal quarter period ending on such
date to be greater than (a) during an Acquisition Period, 5.5 to 1.0 and (b) at
all other times, 5.0 to 1.0. In addition, in the event that any Designated
Material Debt is excluded from the calculation of Consolidated Total Debt as of
any Quarter-End Date (such excluded Debt is referred to herein as the “Excluded
Debt”) and any Excluded Debt remains outstanding on the Compliance Certificate
Delivery Date with respect to such Quarter-End Date, then the Borrower shall not
permit, on such Compliance Certificate Delivery Date, the ratio of (x)
Consolidated Total Debt as of such Quarter-End Date plus the amount of Excluded
Debt that remains outstanding on such Compliance Certificate Delivery Date to
(y) Consolidated EBITDA for the four fiscal quarter period ended on such
Quarter-End Date, to exceed the foregoing ratio. For purposes of calculating
compliance with this Section 6.09, Consolidated EBITDA may include, at the
Borrower’s option, any Material Project EBITDA Adjustments as provided in the
definition thereof.


59



--------------------------------------------------------------------------------





ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    any Loan Party shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;
(b)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;
(c)    any representation, warranty or certification made or deemed made by or
on behalf of any Loan Party or any Subsidiary in any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, Section 5.03 (with respect to the
Borrower’s existence), Section 5.08, Section 5.10 or Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after the earlier of (i) a
Responsible Officer of a Loan Party becoming aware of such failure or
(ii) notice of such failure is given by the Administrative Agent to the
Borrower;
(f)    the General Partner or any Loan Party or any Subsidiary shall fail to
make any payment in excess of $1,000,000 in the aggregate (whether of principal,
interest, fees or other amounts) in respect of any Material Indebtedness, when
and as the same shall become due and payable, and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Material Indebtedness;
(g)    any event or condition occurs that (i) results in Indebtedness under the
Existing Credit Agreement (or any replacement or refinancing thereof) or any
other Material Indebtedness becoming due prior to its scheduled maturity or (ii)
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Indebtedness under the Existing Credit
Agreement (or any replacement or refinancing thereof) to cause such Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to (A) secured Indebtedness that becomes due as a
result of the sale or transfer of the property or assets securing such
Indebtedness or (B) any Indebtedness that becomes due as a result of a voluntary
prepayment, purchase or redemption thereof;
(h)    an involuntary proceeding shall be commenced, or an involuntary petition
shall be filed, in any court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of the General Partner, any Loan Party
or any Significant Subsidiary or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or


60



--------------------------------------------------------------------------------





similar official for the General Partner, any Loan Party or any Significant
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered by such
court;
(i)    the General Partner, any Loan Party or any Significant Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the General
Partner, any Loan Party or any Significant Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any corporate action for the purpose
of effecting any of the foregoing;
(j)    the General Partner, any Loan Party or any Significant Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;
(k)    one or more final judgments (whether or not appealable) for the payment
of money in an aggregate amount in excess of $100,000,000 (to the extent not
covered by independent third-party insurance (other than normal deductibles) as
to which the insurer has been notified of such judgment and has not issued a
notice denying coverage thereof) shall be rendered by a court of competent
jurisdiction against the General Partner, a Loan Party or any Subsidiary or any
combination thereof, and either (i) the same shall remain undischarged or
unsatisfied for a period of 45 consecutive days (or 60 consecutive days in the
case of judgments rendered in foreign jurisdictions outside of the United States
of America) during which execution shall not be effectively stayed (it being
understood that, for the purposes of this clause (k), “independent third-party
insurance” shall include industry mutual insurance companies in which the
General Partner, any Loan Party or any Subsidiary has an ownership interest) or
(ii) any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the General Partner, any Loan Party or any Subsidiary to
enforce any such judgment;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;
(m)    other than as a result of (i) the termination of the obligations any
Subsidiary Guarantor under a Subsidiary Guaranty pursuant to the terms thereof
or pursuant to Section 5.10(b) or Section 9.09, (ii) the exchange or replacement
of any promissory note hereunder (with respect to the previously existing
promissory note which was so exchanged or replaced), (iii) the agreement of the
Required Lenders or all Lenders, as may be required hereunder or (iv) in
accordance with the other provisions of this Agreement, the expiration or
termination of the Commitments, the payment in full of the principal and
interest on each Loan, all fees payable hereunder and all other Obligations, any
Loan Document (or any material provision thereof), at any time after its
execution and delivery, ceases to be in full force and effect or is declared by
a court of competent jurisdiction to be null and void, invalid or unenforceable;
or any Loan Party denies in writing that it has any liability or obligation
thereunder, or purports to revoke, terminate or rescind any Loan Document (other
than pursuant to the terms hereof or thereof); or
(n)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to a Loan Party
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrower (but only after the funding of Loans on the Funding Date), take the
following actions: declare the Loans


61



--------------------------------------------------------------------------------





then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter (at any time
during the continuance of such event) be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Loan
Parties accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Loan Party; and in case of any event with respect to a
Loan Party described in clause (h) or (i) of this Article, the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Loan Parties accrued hereunder, shall immediately and
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Loan Parties.
During the period from and including the Closing Date to and including the
earlier of the Borrowing of the Loans on the Funding Date and the termination or
expiration of all the Commitments, and notwithstanding (a) any failure by the
Borrower or any Subsidiary to comply with the covenants set forth in Article V
or Article VI hereof, (b) the occurrence of any Default or Event of Default or
(c) any provision to the contrary in this Agreement, neither the Administrative
Agent nor any Lender shall be entitled to (i) rescind, terminate or cancel this
Agreement or any of its Commitments hereunder, or exercise any right or remedy
under this Agreement to the extent that to do so would prevent, limit or delay
the making of its Loan on the Funding Date, (ii) refuse to make its Loan on the
Funding Date or (iii) exercise any right of set-off or counterclaim in respect
of any Loan to the extent that to do so would prevent, limit or delay the making
of its Loan on the Funding Date; provided that, for the avoidance of doubt, the
borrowing of the Loans on the Funding Date shall be subject to the conditions
set forth in Section 4.02. For the avoidance of doubt, (i) the rights and
remedies of the Lenders and the Administrative Agent with respect to any
condition precedent set forth in Section 4.02 shall not be limited in the event
that any such condition is not satisfied on the Funding Date and (ii) after the
funding of the Loans on the Funding Date, all of the rights, remedies and
entitlements of the Administrative Agent and the Lenders under this Agreement
shall be available and may be exercised by them notwithstanding that such
rights, remedies or entitlements were not available prior to such time as a
result of the provisions of this paragraph.
ARTICLE VIII
The Administrative Agent
SECTION 8.01.    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints the Person named as the Administrative Agent to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and of the other Loan Documents, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Administrative Agent and the Lenders, and, except
for the approval rights of the Borrower set forth in Section 8.06, neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used as a matter of market custom and is
intended to create or reflect only an administrative relationship between
contracting parties.
SECTION 8.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender, and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person


62



--------------------------------------------------------------------------------





serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 8.03.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally or otherwise or that may affect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally or otherwise; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to a Loan Party or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 9.02 and Article VII) or (ii) unless a
court of competent jurisdiction shall have determined by a final, non-appealable
judgment that the Administrative Agent was grossly negligent or acted with
willful misconduct in taking or not taking any such action. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice (stating that it is a “notice of default”) describing such Default is
given in writing to the Administrative Agent by a Loan Party or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the sufficiency,
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


63



--------------------------------------------------------------------------------





SECTION 8.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof). The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the signatory,
sender or authenticator thereof), and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance prior to the making of such
Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
SECTION 8.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.
SECTION 8.06.    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right to appoint a successor (which shall be
a bank with an office in the United States of America, or an Affiliate of any
such bank with an office in the United States) approved by the Borrower (such
approval not to be unreasonably withheld, conditioned or delayed), provided that
no approval of the Borrower shall be necessary after the Funding Date if an
Event of Default has occurred and is continuing. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Closing Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders, and, prior
to the Funding Date, with the consent of the Borrower, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Closing Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and appoint a successor
(which shall be a bank with an office in the United States of America, or an
Affiliate of any such bank with an office in the United States) approved by the
Borrower (such approval not to be unreasonably withheld, conditioned or
delayed); provided that no approval of the Borrower shall be


64



--------------------------------------------------------------------------------





necessary if an Event of Default has occurred and is continuing. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    With effect from the Resignation Closing Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint, with the approval of the Borrower to the
extent provided above, a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 2.16(h) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Closing Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.
SECTION 8.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, any Arranger or any other Lender, or any of their Related
Parties, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender, or any of their
Related Parties, and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document,
or any related agreement or any document furnished hereunder or thereunder.
SECTION 8.08.    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, the Joint Lead Arrangers or the
Syndication Agents listed on the cover page hereof shall have any duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
SECTION 8.09.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
or otherwise or any other judicial proceeding relating to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower or any other Loan Party) shall be entitled and empowered, by
intervention in such proceeding or otherwise:


65



--------------------------------------------------------------------------------





(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.11 and Section 9.03) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.11 and Section 9.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
ARTICLE IX
Miscellaneous
SECTION 9.01.    Notices; Effectiveness; Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone or electronic mail (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax as follows:
(i)    if to the Borrower or any other Loan Party, to it at MPLX LP, 200 East
Hardin St., Findlay, Ohio 45840, Attention of Pamela K.M. Beall, Executive Vice
President and Chief Financial Officer (Telephone No. (419) 429-5640; Fax No.
(419) 421-3951; Email: pkbeall@marathonpetroleum.com) and Suzanne Gagle, Vice
President and General Counsel (Telephone: (419) 421-3112; Email:
sgagle@marathonpetroleum.com), with a copy to Marathon Petroleum Corporation,
539 South Main Street, Findlay, Ohio 45840, Attention of Timothy T. Griffith,
Senior Vice President and Chief Financial Officer (Telephone: (419) 421-3137;
Email: ttgriffith@marathonpetroleum.com) and Suzanne Gagle, Vice President and
General Counsel (Telephone: (419) 421-3112; Email: sgagle@marathonpetroleum.com)
or such other address, telephone number, fax number or electronic mail address
provided by the Borrower to the Administrative Agent for purposes of Section
9.10(d);
(ii)    if to the Administrative Agent, to Mizuho Bank, Ltd. at Harborside
Financial Center, 1800 Plaza Ten, Jersey City, New Jersey 07311, Attention:
Berta Caballero (Telephone No. 201-626-9137; Fax No. 201-626-9935; Email:
lau_agent@mizuhobus.com); and
(iii)    if to a Lender, to it at its address (or telephone number, fax number
and email address, as applicable) set forth in its Administrative Questionnaire.


66



--------------------------------------------------------------------------------





Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient). Notices and other communications
delivered through electronic communications, to the extent provided in paragraph
(b) below, shall be effective as provided in such paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
(including email and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower (on behalf of itself and the other Loan Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address,
telephone number, fax number or electronic mail address for notices and other
communications hereunder by notice to the other parties hereto.
(d)    Platform.
(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower or the other Loan Parties,
any Lender or any other Person for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any
other Loan Party’s or the Administrative Agent’s transmission of Communications
through the Platform.


67



--------------------------------------------------------------------------------





“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section, including through the
Platform.
SECTION 9.02.    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or under
any other Loan Document or consent to any departure by the Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the execution and
delivery of any Loan Document and the making of any Loan shall not be construed
as a waiver of any Default, regardless of whether the Administrative Agent or
any Lender, or any Related Party of any of the foregoing, may have had notice or
knowledge of such Default at the time (it being the express intent of the
parties hereto that the Administrative Agent and the Lenders be able to exercise
all rights and remedies provided for in Article VII after the funding of the
Loans on the Funding Date whether or not any Event or Default entitling the
exercise of such rights and remedies was a condition precedent to the making of
the Loans on the Funding Date).
(b)    None of this Agreement, any other Loan Document or any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders and, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that
(subject to Section 2.20 with respect to any Defaulting Lender) no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or reduce
the rate of interest thereon (other than as a result of any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section
2.12(c)), or reduce any fees or other amounts (to the extent that such other
amounts are then due and payable) payable hereunder, without the written consent
of each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or 2.17(c)
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, or (vi) release any
material Subsidiary Guarantor from its Subsidiary Guaranty, except as provided
in Section 5.10 or Section 9.09, as applicable, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent without the
prior written consent of the Administrative Agent. Notwithstanding the
foregoing, (A) no consent with respect to any amendment,


68



--------------------------------------------------------------------------------





waiver or other modification of this Agreement or any other Loan Document shall
be required of any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (i), (ii) or (iii) above and
then only in the event such Defaulting Lender shall be affected by such
amendment, waiver or other modification, (B) any provision of this Agreement or
any other Loan Document may be amended by an agreement in writing entered into
by the Borrower and the Administrative Agent to cure any ambiguity, omission,
defect or inconsistency so long as, in each case, (x) such amendment does not
adversely affect the rights of any Lender or (y) the Lenders shall have received
at least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Lenders constituting the
Required Lenders stating that such Lenders object to such amendment and (C) this
Agreement may be modified by the Schedules delivered pursuant to Section
4.02(k).
(c)    The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, waivers or other
modifications on behalf of such Lender. Any amendment, waiver or other
modification effected in accordance with this Section 9.02 shall be binding upon
each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Arrangers and their respective Affiliates, including the reasonable and
documented fees, charges and disbursements of one firm of outside counsel for
the Administrative Agent and the Arrangers (and, if necessary, one firm of local
and regulatory counsel in each appropriate jurisdiction and regulatory field, as
applicable, at any one time for the Administrative Agent, the Arrangers and
their respective Affiliates taken as a whole) in connection with the syndication
of the Facility, the preparation and administration of this Agreement and the
other Loan Documents and any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of any Loans.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger and each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (and, without
limiting the foregoing, shall reimburse each Indemnitee upon demand for any
reasonable and documented out-of-pocket legal or other expenses incurred by such
Indemnitee in connection with investigating or defending any of the foregoing),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any of its Subsidiaries or other Affiliates) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of any other transactions contemplated hereby or
thereby, including the Contribution, (ii) any Loan or the use or proposed use of
the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its subsidiaries,


69



--------------------------------------------------------------------------------





or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto and
regardless of whether brought by a third party or by the Borrower or any of its
subsidiaries or any other Affiliates and regardless of any exclusive or
contributory negligence of any Indemnitee; provided that (i) the foregoing
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are found by a
final, non-appealable judgment of a court of competent jurisdiction to arise out
of or in connection with the willful misconduct, bad faith or gross negligence
of such Indemnitee or the material breach by such Indemnitee of the express
terms of the Loan Documents or (y) arise out of, or in connection with, any
claim, litigation, investigation or proceeding that does not involve an act or
omission by the Borrower or any of its Affiliates and that is brought by an
Indemnitee against any other Indemnitee, provided that this clause (y) shall not
limit the Borrower’s obligation to indemnify and hold harmless the
Administrative Agent, each Arranger, each Syndication Agent or any other agent
or holder of any other similar role with respect to the Facility, in each case,
in its capacity as, or in fulfilling its role as, such; (ii) the Borrower shall
not, in connection with any such proceeding or related proceedings in the same
jurisdiction, be liable for the fees and expenses of more than one separate law
firm (and, if necessary, one firm of local and regulatory counsel in each
appropriate jurisdiction and regulatory field, as applicable) at any one time
for the Indemnitees as a whole; provided that in the case of a conflict of
interest where the Indemnitee affected by such conflict informs the Borrower of
such conflict, the Borrower shall be responsible for the reasonable fees and
expenses of one firm of counsel (and, if necessary, one firm of local and
regulatory counsel in each appropriate jurisdiction and regulatory field, as
applicable, for each such affected Indemnitee); (iii) each Indemnitee shall
consult with the Borrower from time to time at the request of the Borrower
regarding the conduct of the defense in any such proceeding (other than in
respect of proceedings in which the Borrower or any of its Affiliates is a party
adverse to such Indemnitee); and (iv) the Borrower shall not be obligated to pay
an amount of any settlement entered into without its consent (which shall not be
unreasonably withheld, delayed or conditioned), except if such settlement shall
have been entered into more than 90 days after receipt by the Borrower of a
request by an Indemnitee for reimbursement of its legal or other expenses
incurred in connection with such proceeding and the Borrower shall not have
either (x) reimbursed such Indemnitee therefor in accordance with, and to the
extent required by, this paragraph prior to the date of such settlement or (y)
provided written notice to such Indemnitee that it disputes such Indemnitee’s
claim for indemnification under this paragraph with respect to such proceeding.
This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to pay any amount required to be paid by it to the Administrative Agent
(or any sub-agent thereof) or any Related Party of the Administrative Agent
under paragraph (a) or (b) of this Section (and without limiting the Borrower’s
obligation to do so), each Lender severally agrees to pay to the Administrative
Agent (or any sub-agent thereof) or such Related Party, as the case may be, such
Lender’s pro rata share of such unpaid amount; provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent) in its capacity as such, or against any Related Party of the
Administrative Agent acting for the Administrative Agent (or any such sub-agent)
in connection with such capacity. For purposes of this paragraph, a Lender’s
“pro rata share” shall be determined based upon its share of the sum of the
Commitments or outstanding Loans, in each case, at the time (or most recently in
effect or outstanding).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law and without limiting in any way the Borrower’s reimbursement or
indemnification obligations set forth in paragraph (a) or (b) of this Section,
no party hereto nor any of their respective directors, officers, employees and
agents shall assert, and each party hereto hereby waives, any claim against each
other such Person, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to


70



--------------------------------------------------------------------------------





direct or actual damages) arising out of, in connection with, or as a result of,
this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through electronic, telecommunications or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.
(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
SECTION 9.04.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) except as
expressly provided in Section 6.03, neither the Borrower nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (and any attempted assignment or transfer by the Borrower or any other
Loan Party without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
in accordance with this Section (and any other attempted assignment or transfer
by any Lender shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (d) of this Section), the Arrangers and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Arrangers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    Assignment by Lenders. (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loan at the time owing to it) with
the prior written consent of:
(A)    the Borrower (after the Funding Date, such consent not to be unreasonably
withheld, conditioned or delayed); provided that no consent of the Borrower
shall be required for an assignment to (x) an Existing Lender or (y) after the
Funding Date if an Event of Default has occurred and is continuing, any other
assignee; and
(B)    the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed);
provided that, after the Funding Date, assignments of Loans to a Lender, an
Affiliate of a Lender or an Approved Fund shall not be subject to the above
consent requirements.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning


71



--------------------------------------------------------------------------------





Lender’s Commitment or Loan, the amount of the Commitment or Loan of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 unless each
of the Borrower and the Administrative Agent otherwise consent (not to be
unreasonably withheld, conditioned or delayed); provided that, after the Funding
Date, no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
(E)    the assignee, if it shall not be a Lender, shall be required to execute
and deliver the applicable forms to the extent required under Section 2.16(f)
for any Lender, and no assignment shall be effective in connection herewith
unless and until such forms are so delivered; and
(F)    the assignment shall be recorded in the Register as required under
Section 9.04(c), and no assignment shall be effective in connection herewith
unless and until such assignment is so recorded.
If the consent of the Borrower is required pursuant to this Section 9.04(b) in
connection with any assignment, then, after the Funding Date, the Borrower shall
be deemed to have provided such consent unless it has notified the
Administrative Agent of its refusal to give such consent within ten Business
Days following the Borrower receiving a written request for such consent with
respect to such assignment.
(iii)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment or other compensating actions) to pay
and satisfy in full all payment liabilities then owed by such Defaulting Lender
to the Administrative Agent and each other Lender hereunder (and interest
accrued thereon). Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(iv)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each


72



--------------------------------------------------------------------------------





Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
2.14, Section 2.15, Section 2.16 and Section 9.03). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(d)    Participations. Any Lender may, at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to one
or more Eligible Assignees (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged; (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 9.03(c) with respect to any payments made by such Lender
to its Participants.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.14, Section 2.15 and Section 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that (A) such Participant agrees to be subject to the
provisions of Section 2.16 (including Section 2.16(f)), Section 2.17 and Section
2.18 as if it were a Lender and had acquired its interest by assignment pursuant
to paragraph (b) of this Section; (B) such Participant shall not be entitled to
receive any greater payment under Section 2.14 or Section 2.16, with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation; and (C) the Borrower shall be notified promptly by the
applicable Lender of each participation sold by such Lender to a Participant
pursuant to this paragraph. Each Lender that sells a participation agrees, at
the Borrower’s


73



--------------------------------------------------------------------------------





request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.18(b) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.17(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement and the other Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the Borrower as provided above and to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Pledge by Lender. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower and the other Loan Parties herein and in the
other Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Arranger, any Lender or any Related Party of any of
the foregoing may have had notice or knowledge of any Default or incorrect
representation or warranty on the Funding Date, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Section 2.14, Section 2.15, Section
2.16 and Section 9.03 and Article VIII shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, any other
Loan Documents, the Fee Letters and any other letter agreements with respect to
fees payable in respect of the Facility constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective, subject to the additional
requirements of Section 4.01, when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of


74



--------------------------------------------------------------------------------





the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that the obligations of the Lenders to make Loans hereunder are subject
to the satisfaction or waiver of the conditions set forth in Section 4.02.
Delivery of an executed counterpart of a signature page of this Agreement by fax
or electronic transmission (in .pdf or .tif format) shall be effective for all
purposes as delivery of a manually executed counterpart of this Agreement.
SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the Obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or its Affiliates which are then due and payable, irrespective of
whether or not such Lender or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness. The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have. Each Lender
agrees to promptly notify the Borrower and the Administrative Agent after any
such setoff and application by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.
SECTION 9.09.    Subsidiary Guarantees. The Borrower may (but is not required
to), at any time upon three Business Days’ notice to the Administrative Agent,
cause any of its Subsidiaries organized under the laws of the United States of
America, any State thereof or the District of Columbia and not owned, directly
or indirectly, by any “controlled foreign corporation” (within the meaning of
Section 957(a) of the Code) in its chain of ownership to become a Subsidiary
Guarantor by such Subsidiary executing and delivering to the Administrative
Agent a Subsidiary Guaranty, together with such evidence of authority and
opinions (which may be opinions of in-house counsel) as the Administrative Agent
may reasonably request. So long as no Default has occurred and is continuing (or
would result from such release), (a) if all of the Equity Interests of a
Subsidiary Guarantor that are owned by the Borrower or any other Subsidiary are
sold or otherwise disposed of in a transaction or transactions permitted by this
Agreement and as a result of such disposition such Person is no longer a
Subsidiary or (b) in the event that, immediately after giving effect to the
release of any Subsidiary Guarantor’s Subsidiary Guaranty, all of the
Indebtedness of the Non-Guarantor Subsidiaries is permitted under Section 6.01,
then, in each case, promptly following the Borrower’s request, the
Administrative Agent shall execute a release of such Subsidiary Guarantor from
its Subsidiary Guaranty; provided, however, that clause (b) of this Section
shall not authorize the release of a Subsidiary Guarantor from its Subsidiary
Guaranty if at the time of the requested release it is required to be a
Subsidiary Guarantor pursuant to Section 5.10(a). A request by the Borrower for
a release pursuant to this Section shall be accompanied by a certificate of a
Responsible Officer certifying that the conditions to release set forth in this
Section have been satisfied. Any execution and delivery of any such release by
the Administrative Agent shall be without recourse or warranty by the
Administrative Agent.


75



--------------------------------------------------------------------------------





SECTION 9.10.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the laws of the State of New York;
provided that (i) the interpretation of the definition of “Contribution Material
Adverse Effect” and whether or not a Contribution Material Adverse Effect has
occurred, (ii) the determination of the accuracy of any Contribution Agreement
Representations and whether as a result of any breach thereof the Borrower has
the right (taking into account any applicable cure periods) to terminate its
obligations under the Contribution Agreement or the right to elect not to
consummate the Contribution and (iii) the determination of whether the
Contribution has been consummated in all material respects in accordance with
the terms of the Contribution Agreement, in each case shall be governed by, and
construed in accordance with, the laws of the State of Delaware, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation thereof to the laws of another state.
(b)    Jurisdiction. Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of New York
State courts sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
party hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined solely in
such New York State court or, to the extent permitted by law, in such Federal
court. Each party hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
(c)    Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by applicable law.
SECTION 9.11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


76



--------------------------------------------------------------------------------





SECTION 9.12.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.13.    Confidentiality.
(a)    Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates and its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential or shall be subject to a professional
obligation of confidentiality), (ii) upon the request or demand of any
regulatory authority (including any self-regulatory authority) having
jurisdiction over the Administrative Agent or such Lender, as applicable, or its
Affiliates (in which case such Person shall, except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority (or any request by any
governmental bank regulatory authority), (A) promptly notify the Borrower in
advance of such disclosure, to the extent permitted by law, and reasonably
cooperate with the Borrower in any legal efforts to protect the confidentiality
of such Information and (B) so furnish only that portion of such Information
which the applicable Person is legally required to disclose), (iii) to the
extent required by any legal, judicial, administrative proceeding or other
process or otherwise as required by applicable law or regulations (in which case
the Administrative Agent or such Lender, as applicable, shall (A) promptly
notify the Borrower in advance of such disclosure, to the extent permitted by
law, and reasonably cooperate with the Borrower in any legal efforts to protect
the confidentiality of such Information and (B) so furnish only that portion of
such Information which the applicable Person is legally required to disclose),
(iv) to any other party to this Agreement, (v) to any rating agency in
connection with rating the Borrower or any Subsidiaries or this Agreement (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (vi) to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Loans (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (vii) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (viii) subject to an agreement
containing provisions no less restrictive than those of this Section, (A) to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement and (B) any actual or
prospective party (or its Related Parties), surety, reinsurer, guarantor or
credit liquidity enhancer (or their advisors) to or in connection with any swap,
derivative or other similar transaction under which payments are to be made by
reference to the Obligations or to the Borrower and its obligations or to this
Agreement or payments hereunder, (ix) with the consent of the Borrower or (x) to
the extent such Information (A) becomes publicly available other than as a
result of a breach of this Section or (B) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrower or any of its Affiliates; provided that (notwithstanding
the foregoing) no such nonpublic information which contains projections or
forecasts with respect to the Borrower or any of its Affiliates shall be
disclosed, disseminated or otherwise made available pursuant to clause (viii)
above. For the purposes of this Section, “Information” means all information
received from MPC, the Borrower, or any of their respective Subsidiaries
relating to MPC, the Borrower or any of their respective Affiliates, Excluded
Ventures, Joint Ventures or their business, other than any such information that
is available to the Administrative Agent or any Lender on a non-confidential
basis prior to disclosure by the Borrower or any of its Affiliates. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised


77



--------------------------------------------------------------------------------





the same degree of care to maintain the confidentiality of such Information as
such Person would accord to its own confidential information.
(b)    EACH LENDER ACKNOWLEDGES THAT ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY A LOAN PARTY OR THE ADMINISTRATIVE AGENT
PURSUANT TO OR IN CONNECTION WITH, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MNPI. EACH
LENDER REPRESENTS TO THE LOAN PARTIES AND THE ADMINISTRATIVE AGENT THAT (I) IT
HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MNPI AND THAT IT WILL
HANDLE MNPI IN ACCORDANCE WITH SUCH PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL, STATE AND FOREIGN SECURITIES LAWS, AND (II) IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MNPI IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE
LAW, INCLUDING FEDERAL, STATE AND FOREIGN SECURITIES LAWS.
SECTION 9.14.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.15.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower and the
Subsidiary Guarantors that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower
and the Subsidiary Guarantors, which information includes the name and address
of the Borrower and each Subsidiary Guarantor and other information that will
allow such Lender to identify the Borrower and the Subsidiary Guarantors in
accordance with the Act. This notice is given in accordance with the
requirements of the Act and is effective for the Administrative Agent and each
Lender.
SECTION 9.16.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Arrangers and the Lenders, on the other
hand, (B) each of the Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate and (C) the Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent, the Arrangers and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as


78



--------------------------------------------------------------------------------





an advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) none of the
Administrative Agent, the Arrangers or any Lender has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and none of the Administrative Agent, the Arrangers
or any Lender has any obligation to disclose any of such interests to the
Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
SECTION 9.17.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges to be bound
by:
(a)    the application of any Write-Down and Conversion Power by any EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancelation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document or (iii) the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.
[Remainder of Page Intentionally Blank; Signature Pages Follow]




79



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
MPLX LP
By: MPLX GP LLC, its General Partner
 
By:
/s/ Peter Gilgen
 
Name: Peter Gilgen
Title: Vice President and Treasurer





[Signature Page to MPLX Term Loan Agreement]



--------------------------------------------------------------------------------







MIZUHO BANK, LTD., individually and as Administrative Agent
 
By:
/s/ Donna DeMagistris
 
Name: Donna DeMagistris
Title: Authorized Signatory



[Signature Page to MPLX Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
SIGNATURE PAGE TO
 
 
TERM LOAN AGREEMENT
 
 
 
OF MPLX LP
 
 
 
 
BANK OF AMERICA, N.A.
 
 
 
 
 
 
By:
/s/ Alia Qaddumi
 
 
 
Name: Alia Qaddumi
 
 
 
Title: Director
 
 
 
 
 



[Signature Page to MPLX Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
SIGNATURE PAGE TO
 
 
TERM LOAN AGREEMENT
 
 
 
OF MPLX LP
 
 
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
 
 
 
 
 
by
/s/ Traci Bankston
 
 
 
Traci Bankston
 
 
 
Vice President
 
 
 
 
 



[Signature Page to MPLX Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
SIGNATURE PAGE TO
 
 
TERM LOAN AGREEMENT
 
 
 
OF MPLX LP
 
 
 
 
Name of Institution: BARCLAYS BANK PLC
 
 
 
 
 
 
by
/s/ Sydney G. Dennis
 
 
 
Name: Sydney G. Dennis
 
 
 
Title: Director
 
 
 
 
 





[Signature Page to MPLX Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
SIGNATURE PAGE TO
 
 
TERM LOAN AGREEMENT
 
 
 
OF MPLX LP
 
 
 
 
Name of Institution: JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
 
by
/s/ Dave Katz
 
 
 
Name: Dave Katz
 
 
 
Title: Executive Director
 
 
 
 
 



[Signature Page to MPLX Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
SIGNATURE PAGE TO
 
 
TERM LOAN AGREEMENT
 
 
 
OF MPLX LP
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
by
/s/ Nathan Starr
 
 
 
Name: Nathan Starr
 
 
 
Title: Vice President
 
 
 
 
 



[Signature Page to MPLX Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
SIGNATURE PAGE TO
 
 
TERM LOAN AGREEMENT
 
 
 
OF MPLX LP
 
 
 
 
Name of Institution: THE BANK OF NOVA SCOTIA, HOUSTON BRANCH
 
 
 
 
 
by
/s/ Alan Dawson
 
 
 
Name: Alan Dawson
 
 
 
Title: Director
 
 
 
 
 
For any Lender requiring a second signature block:
 
 
 
 
 
 
by
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 



[Signature Page to MPLX Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
 
 
 
 
BNP Paribas:
 
 
 
 
 
 
 
by
/s/ David L. Berger
 
 
 
Name: David L. Berger
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
by
/s/ Brendan Heneghan


 
 
 
Name: Brendan Heneghan
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 



[Signature Page to MPLX Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
SIGNATURE PAGE TO
 
 
TERM LOAN AGREEMENT
 
 
 
OF MPLX LP
 
 
 
 
Name of Institution: CITIBANK, N.A.
 
 
 
 
 
 
by
/s/ Michael Zeller
 
 
 
Name: Michael Zeller
 
 
 
Title: Vice President
 
 
 
 
 



[Signature Page to MPLX Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
SIGNATURE PAGE TO
 
 
TERM LOAN AGREEMENT
 
 
 
OF MPLX LP
 
 
 
 
Name of Institution: GOLDMAN SACHS BANK USA
 
 
 
 
 
 
by
/s/ Josh Rosenthal
 
 
 
Name: Josh Rosenthal
 
 
 
Title: Authorized Signatory
 
 
 
 
 



[Signature Page to MPLX Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
SIGNATURE PAGE TO
 
 
TERM LOAN AGREEMENT
 
 
 
OF MPLX LP
 
 
 
 
Name of Institution: PNC BANK, NATIONAL ASSOCIATION
 
 
 
 
 
by
/s/ Stephen Monto
 
 
 
Name: Stephen Monto
 
 
 
Title: SVP
 
 
 
 
 
For any Lender requiring a second signature block:
 
 
 
 
 
 
by
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 



[Signature Page to MPLX Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
SIGNATURE PAGE TO
 
 
TERM LOAN AGREEMENT
 
 
 
OF MPLX LP
 
 
 
 
ROYAL BANK OF CANADA
 
 
 
 
 
 
by
/s/ Jason S. York
 
 
 
Name: Jason S. York
 
 
 
Title: Authorized Signatory
 
 
 
 
 



[Signature Page to MPLX Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
SIGNATURE PAGE TO
 
 
TERM LOAN AGREEMENT
 
 
 
OF MPLX LP
 
 
 
 
Name of Institution: SunTrust Bank
 
 
 
 
 
 
by
/s/ Yann Pirio
 
 
 
Name: Yann Pirio
 
 
 
Title: Managing Director
 
 
 
 
 



[Signature Page to MPLX Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
SIGNATURE PAGE TO
 
 
TERM LOAN AGREEMENT
 
 
 
OF MPLX LP
 
 
 
 
Name of Institution: The Toronto-Dominion Bank, New York Branch
 
 
 
 
 
by
/s/ Annie Dorval
 
 
 
Name: Annie Dorval
 
 
 
Title: Authorized Signatory
 
 
 
 
 
For any Lender requiring a second signature block:
 
 
 
 
 
 
by
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 



[Signature Page to MPLX Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
SIGNATURE PAGE TO
 
 
TERM LOAN AGREEMENT
 
 
 
OF MPLX LP
 
 
 
 
Name of Institution: UBS AG, Stamford Branch
 
 
 
 
 
by
/s/ Houssem Daly
 
 
 
Name: Houssem Daly
 
 
 
Title: Associate Director
 
 
 
 
 
 
by
/s/ Kenneth Chin


 
 
 
Name: Kenneth Chin
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 



[Signature Page to MPLX Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
SIGNATURE PAGE TO
 
 
TERM LOAN AGREEMENT
 
 
 
OF MPLX LP
 
 
 
 
Name of Institution: U.S. Bank National Association
 
 
 
 
 
by
/s/ John Prigge
 
 
 
Name: John Prigge
 
 
 
Title: Senior Vice President
 
 
 
 
 
For any Lender requiring a second signature block:
 
 
 
 
 
 
by
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 



[Signature Page to MPLX Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
SIGNATURE PAGE TO
 
 
TERM LOAN AGREEMENT
 
 
 
OF MPLX LP
 
 
 
 
The Huntington National Bank:
 
 
 
 
 
by
/s/ Stephen Hoffman
 
 
 
Name: Stephen Hoffman
 
 
 
Title: Managing Director
 
 
 
 
 
For any Lender requiring a second signature block:
 
 
 
 
 
 
by
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 





[Signature Page to MPLX Term Loan Agreement]



--------------------------------------------------------------------------------






Schedule 2.01


COMMITMENTS
Lender
Commitment
Mizuho Bank, Ltd.
$437,500,000
Bank of America, N.A.
$437,500,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$437,500,000
Barclays Bank PLC
$437,500,000
JPMorgan Chase Bank, N.A.
$437,500,000
Wells Fargo Bank, National Association
$437,500,000
The Bank of Nova Scotia, Houston Branch
$140,000,000
BNP Paribas
$140,000,000
Citibank, N.A.
$140,000,000
Goldman Sachs Bank USA
$140,000,000
PNC Bank, National Association
$140,000,000
Royal Bank of Canada
$140,000,000
SunTrust Bank
$140,000,000
The Toronto-Dominion Bank, New York Branch
$140,000,000
UBS AG, Stamford Branch
$140,000,000
U.S. Bank National Association
$140,000,000
The Huntington National Bank
$75,000,000
Total
$4,100,000,000







--------------------------------------------------------------------------------






EXHIBIT A
[FORM OF] ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below)1 and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto (the “Standard Terms and Conditions”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the credit facility provided for
under the Credit Agreement (including any Guarantees made pursuant to such
credit facility) and (b) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (a) above (the rights and obligations sold and assigned
pursuant to clauses (a) and (b) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.
Assignor:
 
 
 
 
 
 
 
 
 
[Assignor [is] [is not] a Defaulting Lender]


 
 
 
 
 
 
2.
Assignee:
 
 
 
 
 
[and is [an Existing Lender][a Lender][an Affiliate/Approved Fund of [Identify
Lender]]]2
 
 
 
 
 
 
 
 
3.
Borrower:
MPLX LP, a Delaware limited partnership
 
 
 
 
 
4.
Administrative Agent:
Mizuho Bank, Ltd., as the administrative agent under the Credit
Agreement
 
 
 

 
 
 
 
 

1 This form as currently drafted contemplates an assignment from a single
Assignor to a single Assignee. Revise language as necessary to accommodate an
assignment from multiple Assignors and/or an assignment to multiple Assignees.
2 Select as applicable.




--------------------------------------------------------------------------------





5.
Credit Agreement:
Term Loan Agreement dated as of January [2], 2018, among the Borrower,
the Lenders party thereto and the Administrative Agent


 
 
 
 
 
6.
Assigned Interest:
 
 

Assignor3
Assignee4
Aggregate Amount of Commitment/Loans for all Lenders5
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/
Loans6
CUSIP Number
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 



[7.
Trade Date: ______________________]7
 

Effective Date: _______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more Credit Contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.
 






 
 
 
 
 

3 List Assignor.
4 List Assignee.
5 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
6 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
7 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.




2

--------------------------------------------------------------------------------






The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR:
 
 
 
 
[NAME OF ASSIGNOR]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
ASSIGNEE:
 
 
 
 
[NAME OF ASSIGNEE]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 







3

--------------------------------------------------------------------------------





[Consented to and]1 Accepted:
 
 
 
 
MIZUHO BANK, LTD.,
 
as Administrative Agent
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 





































































 
 
 
 
 

1 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.


4

--------------------------------------------------------------------------------





[Consented to:]2 
 
 
 
 
MPLX LP, a Delaware limited partnership
 
By: MPLX GP LLC, its General Partner
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 





































































 
 
 
 
 

2 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.


5

--------------------------------------------------------------------------------






ANNEX 1 TO
ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. The Assignor3 (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other Loan Document or any
collateral thereunder, if any, (iii) the financial condition of the Borrower,
any of its Subsidiaries or other Affiliates or any other Person obligated in
respect of the Credit Agreement or any other Loan Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or other
Affiliates or any other Person of any of their respective obligations under the
Credit Agreement or any other Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is an Eligible
Assignee and satisfies the other requirements specified in the Credit Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender (subject to such consents, if any, as may be
required thereunder), (iii) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been afforded the opportunity to
receive, copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, (vi)
it has, independently and without reliance upon the Administrative Agent, the
Arrangers or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vii) if
it is a U.S. Person, attached hereto is an executed copy of IRS Form W-9
certifying that it is exempt from U.S. Federal backup withholding Tax, duly
completed and executed by the Assignee and (viii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Assignor, the Administrative Agent, the Arrangers or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement and the other Loan Documents, and
 
 
 
 
 

3This form as currently drafted contemplates an assignment from a single
Assignor to a single Assignee. Revise language as necessary to accommodate an
assignment from multiple Assignors and/or an assignment to multiple Assignees.




6

--------------------------------------------------------------------------------





(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement or any other Loan Document are required to
be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by facsimile or other
electronic image scan transmission shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the laws of
the State of New York.




7

--------------------------------------------------------------------------------






EXHIBIT B
[FORM OF] BORROWING REQUEST
Mizuho Bank, Ltd.
as Administrative Agent under the
Credit Agreement referred to below
Harborside Financial Center
1800 Plaza Ten
Jersey City, NJ 07311
Attention: Berta Caballero
______________, 20__
Reference is made to the Term Loan Agreement dated as of January [2], 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MPLX LP, a Delaware limited partnership (the “Borrower”), the
Lenders party thereto and Mizuho Bank, Ltd., as Administrative Agent.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.
The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.03 of
the Credit Agreement that the Borrower hereby requests a Borrowing and, in that
connection, sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.03 of the Credit Agreement:
(a)    the aggregate principal amount of the Proposed Borrowing is
$__________;1 
(b)    the date of the Proposed Borrowing is __________, 20__ (the “Funding
Date”);2 
(c)    the Proposed Borrowing is [an ABR] [a Eurodollar] Borrowing;
(d)    [such Eurodollar Borrowing shall have an initial Interest Period of [one
week] [[one] [two] [three] month[s]];] and
(e)    the funds of the Proposed Borrowing are to be disbursed to [Account Name
and Number].




 
 
 
 
 

1 For any Eurodollar Borrowing, such Proposed Borrowing shall be in an aggregate
amount that is an integral multiple of $500,000 and not less than $5,000,000.
For an ABR Borrowing, such Proposed Borrowing shall be in an aggregate amount
that is an integral multiple of $250,000 and not less than $1,000,000, except as
permitted by Section 2.02(c) of the Credit Agreement.


2 The Funding Date must be a Business Day.






--------------------------------------------------------------------------------







BORROWER:
 
 
 
MPLX LP, a Delaware limited partnership
 
 
 
By: MPLX GP LLC, its General Partner
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:











2

--------------------------------------------------------------------------------






EXHIBIT C
[FORM OF] INTEREST ELECTION REQUEST
Mizuho Bank, Ltd.
as Administrative Agent under the
Credit Agreement referred to below
Harborside Financial Center
1800 Plaza Ten
Jersey City, NJ 07311
Attention: Berta Caballero
______________, 20__
Reference is made to the Term Loan Agreement dated as of January [2], 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MPLX LP, a Delaware limited partnership (the “Borrower”), the
Lenders party thereto and Mizuho Bank, Ltd., as Administrative Agent.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.
The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.07 of
the Credit Agreement that it elects to [continue the Borrowing listed below, or
a portion thereof as described below] [convert the Borrowing listed below, or a
portion thereof as described below, to a different Type], and in that connection
sets forth below the terms on which such [conversion] [continuation] is to be
made. The applicable Borrowing is a Borrowing of $__________ in principal amount
of presently outstanding Loans that are [ABR Loans] [Eurodollar Loans having an
Interest Period ending on _______________, 20__].
a.
The amount of the Borrowing to which this Interest     ________________________

Election Request applies:1 
b.
The effective date of the election (which is a Business Day): __________________

c.
Type of Borrowing following [conversion] [continuation]: [ABR Borrowing]
[Eurodollar Borrowing]

d.    Interest Period and the last day thereof:2     [one week] [[one] [two]
[three] month[s]]




 
 
 
 
 

1 If different options are being elected with respect to different portions of
such Borrowing, specify the portions thereof to be allocated to each resulting
Borrowing and specify the information requested in clauses (b), (c) and (d) for
each resulting Borrowing.
2 For Eurodollar Borrowings only. Shall be subject to the definition of
“Interest Period” in the Credit Agreement.




--------------------------------------------------------------------------------







BORROWER:
 
 
 
MPLX LP, a Delaware limited partnership
 
 
 
By: MPLX GP LLC, its General Partner
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:









2

--------------------------------------------------------------------------------






EXHIBIT D
[FORM OF] NOTE
Lender: [NAME OF LENDER]
 
 
 
New York, New York
 
 
 
 
[__________], 20[__]



FOR VALUE RECEIVED, the undersigned, MPLX LP, a Delaware limited partnership
(the “Borrower”), hereby promises to pay to the Lender set forth above (the
“Lender”) the aggregate unpaid principal amount of all Loans made by the Lender
to the Borrower pursuant to the Credit Agreement referred to below.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date such Loan is made until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
Both principal and interest payable to the Lender under this Note shall be
payable in dollars (as defined in the Credit Agreement referred to below) to the
Administrative Agent to such account as it may specify from time to time
pursuant to the Credit Agreement, in immediately available funds.
This Note is issued pursuant to, governed by and is entitled to the benefits of,
the Term Loan Agreement dated as of January [2], 2018 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders party thereto and Mizuho Bank, Ltd., as Administrative
Agent. Capitalized terms used herein and not defined herein are used herein as
defined in the Credit Agreement.
The Credit Agreement, among other things, contains provisions for acceleration
of the maturity of the unpaid principal amount of this Note upon the happening
of certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.
Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrower.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year set forth above.


 
 
 
 
MPLX LP, a Delaware limited partnership
 
 
 
By: MPLX GP LLC, its General Partner
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:









2

--------------------------------------------------------------------------------






EXHIBIT E-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Term Loan Agreement dated as of January [2], 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MPLX LP, a Delaware limited partnership (the “Borrower”), the
Lenders party thereto and Mizuho Bank, Ltd., as Administrative Agent.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (i) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (ii) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
Date:
 
,
20
 











--------------------------------------------------------------------------------






EXHIBIT E-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to the Term Loan Agreement dated as of January [2], 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MPLX LP, a Delaware limited partnership (the “Borrower”), the
Lenders party thereto and Mizuho Bank, Ltd., as Administrative Agent.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
 
 
 
 
 
 
 
By:


 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
Date:
 
,
20
 







--------------------------------------------------------------------------------






EXHIBIT E-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Term Loan Agreement dated as of January [2], 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MPLX LP, a Delaware limited partnership (the “Borrower”), the
Lenders party thereto and Mizuho Bank, Ltd., as Administrative Agent.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (ii) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


 
 
 
 
 
 
 
 
By:


 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
Date:
 
,
20
 











--------------------------------------------------------------------------------






EXHIBIT E-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Term Loan Agreement dated as of January [2], 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MPLX LP, a Delaware limited partnership (the “Borrower”), the
Lenders party thereto and Mizuho Bank, Ltd., as Administrative Agent.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


 
 
 
 
 
 
 
 
By:


 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
Date:
 
,
20
 









--------------------------------------------------------------------------------






EXHIBIT F
[FORM OF] SUBSIDIARY GUARANTY
SUBSIDIARY GUARANTY dated as of _______________, ____ (this “Guaranty”), by each
of the entities listed on the signature pages hereof or becoming a party hereto
pursuant to Section 14.08 hereof (each a “Subsidiary Guarantor” and
collectively, the “Subsidiary Guarantors”), in favor of the Administrative
Agent, each Lender and each other holder of an Obligation (as each such term is
defined below) (each, a “Guarantied Party” and, collectively, the “Guarantied
Parties”).
W I T N E S S E T H:
WHEREAS, pursuant to the Term Loan Agreement dated as of January [2], 2018
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among MPLX LP, a Delaware limited partnership (the
“Borrower”), the Lenders party thereto (the “Lenders”) and Mizuho Bank, Ltd., as
Administrative Agent (in such capacity, the “Administrative Agent”), the Lenders
have severally agreed to make extensions of credit to the Borrower upon the
terms and subject to the conditions set forth therein;
WHEREAS, each Subsidiary Guarantor is a direct or indirect Subsidiary of the
Borrower;
WHEREAS, each Subsidiary Guarantor will receive substantial direct and indirect
benefits from the making of the Loans and the granting of the other financial
accommodations to the Borrower under the Credit Agreement; and
WHEREAS, capitalized terms used herein but not herein defined shall have the
meaning set forth in the Credit Agreement.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
ARTICLE I
Guarantee
(a)    Each Subsidiary Guarantor hereby absolutely, unconditionally and
irrevocably guarantees, jointly with the other Subsidiary Guarantors and
severally, as primary obligor and not merely as surety, the full and punctual
payment when due and in the currency due, whether at stated maturity or earlier,
by reason of acceleration, mandatory prepayment or otherwise in accordance
herewith or any other Loan Document, of all the Obligations, whether or not from
time to time reduced or extinguished or hereafter increased or incurred, whether
or not recovery may be or hereafter may become barred by any statute of
limitations, whether or not enforceable as against the Borrower, whether now or
hereafter existing, and whether due or to become due, including principal,
interest (including interest accrued or accruing after the commencement of any
proceeding under Title 11 of the United States Code (the “Bankruptcy Code”) or
any other bankruptcy, insolvency, receivership or other similar proceeding, and
interest at the contract rate applicable upon default accrued or accruing after
the commencement of any such proceeding, in each case regardless of whether
allowed or allowable in such proceeding), fees and costs of collection. This
Guaranty constitutes a guaranty of payment when due (whether or not any
proceeding under the Bankruptcy Code shall have stayed the accrual or collection
of any of the Obligations or operated as a discharge thereof) and not of
collection.




--------------------------------------------------------------------------------





(b)    Each Subsidiary Guarantor further agrees that, if any payment made by the
Borrower or any other Person and applied to the Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, then, to the
extent of such payment or repayment, any such Subsidiary Guarantor’s liability
hereunder shall be and remain in full force and effect, as fully as if such
payment had never been made. If, prior to any of the foregoing, this Guaranty
shall have been cancelled or surrendered, this Guaranty shall be reinstated in
full force and effect, and such prior cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of any
such Subsidiary Guarantor in respect of the amount of such payment.
(c)    In furtherance of the foregoing and not in limitation of any other right
that any Guarantied Party has at law or in equity against any Subsidiary
Guarantor by virtue hereof, upon the failure of the Borrower to pay any
Obligation when and as the same shall become due and payable, whether at stated
maturity or earlier, by reason of acceleration, mandatory prepayment or
otherwise in accordance herewith or any other Loan Document, each Subsidiary
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Guarantied Parties in
cash the amount of such unpaid Obligations. Upon payment by any Subsidiary
Guarantor of any sums to the Administrative Agent as provided in this paragraph,
all rights of such Subsidiary Guarantor against the Borrower arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article VIII hereof.
(d)    As used herein, the term “Obligations” means all obligations of the Loan
Parties to pay (i) the aggregate outstanding principal amount of, and all unpaid
interest (including interest accrued or accruing after the commencement of any
proceeding under the Bankruptcy Code or any other bankruptcy, insolvency,
receivership or other similar proceeding, and interest at the contract rate
applicable upon default accrued or accruing after the commencement of any such
proceeding, in each case regardless of whether allowed or allowable in such
proceeding) on, the Loans when and as due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance herewith or any other Loan Document and (ii) all other outstanding
liabilities, obligations and indebtedness owing by the Borrower to the
Administrative Agent, any Lender or any other Indemnitee arising under the
Credit Agreement or any other Loan Document, of every type and description
(whether by reason of an extension of credit, loan, guarantee, indemnification
or otherwise), present or future, whether direct or indirect (including those
acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired and whether or not evidenced
by any note, guarantee or other instrument for the payment of money (including
any such liabilities, obligations and indebtedness incurred after the
commencement of any proceeding under the Bankruptcy Code or any other
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).
ARTICLE II
Limitation of Guarantee
Any term of this Guaranty to the contrary notwithstanding, the maximum aggregate
amount of the Obligations for which any Subsidiary Guarantor shall be liable
shall not exceed the maximum amount for which such Subsidiary Guarantor can be
liable without rendering this Guaranty, as it relates to such Subsidiary
Guarantor, subject to avoidance under applicable law relating to fraudulent
conveyance or fraudulent transfer (including Section 548 of the Bankruptcy Code
or any applicable provisions of comparable state law) (collectively, “Fraudulent
Transfer Laws”), in each case after giving effect (a) to all other liabilities
of such Subsidiary Guarantor, contingent or otherwise, that are relevant under
such Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Subsidiary Guarantor


2

--------------------------------------------------------------------------------





in respect of intercompany Indebtedness to the Borrower to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Subsidiary Guarantor hereunder) and (b) to the value as assets of such
Subsidiary Guarantor (as determined under the applicable provisions of such
Fraudulent Transfer Laws) of any rights to subrogation, contribution,
reimbursement, indemnity or similar rights held by such Subsidiary Guarantor
pursuant to (i) applicable federal, state, local and foreign laws, rules and
regulations, orders, judgments, decrees and other determinations of any
Governmental Authority or arbitrator and common law, (ii) Article III of this
Guaranty or (iii) any other obligation, agreement, undertaking or similar
provisions of any security or any agreement, undertaking, contract, lease,
indenture, mortgage, deed of trust or other instrument (excluding any Loan
Document) providing for an equitable allocation among such Subsidiary Guarantor
and other Subsidiaries or Affiliates of the Borrower of obligations arising
under this Guaranty or other guaranties of the Obligations by such parties.
ARTICLE III
Indemnity and Contribution
SECTION 3.01 Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Subsidiary Guarantors may have under applicable
law (but subject to Article VIII hereof), the Borrower agrees that in the event
a payment in respect of any Obligation shall be made by any Subsidiary Guarantor
under this Guaranty, the Borrower shall indemnify such Subsidiary Guarantor for
the full amount of such payment and such Subsidiary Guarantor shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment.
SECTION 3.02 Contribution. In the event that any Subsidiary Guarantor (the
“Claiming Party”) shall be required hereunder to make a payment in respect of
any Obligation exceeding the greater of (a) the amount of the economic benefit
actually received by such Subsidiary Guarantor from the Loans and the other
financial accommodations provided to the Borrower under the Loan Documents and
(b) the amount such Subsidiary Guarantor would otherwise have paid if such
Subsidiary Guarantor had paid the aggregate amount of the Obligations (excluding
the amount thereof repaid by the Borrower) in the same proportion as such
Subsidiary Guarantor’s net worth on the date hereof (or, in the case of any
Subsidiary Guarantor becoming a party hereto pursuant to Section 14.08, the date
of the supplement hereto executed and delivered by such Subsidiary Guarantor)
bears to the aggregate net worth of all the Subsidiary Guarantors on the date
hereof (or, in the case of any Subsidiary Guarantor becoming a party hereto
pursuant to Section 14.08, the date of the supplement hereto executed and
delivered by such Subsidiary Guarantor), then (subject to Article VIII hereof)
such Subsidiary Guarantor shall be reimbursed by such other Subsidiary
Guarantors (each, a “Contributing Party”) for the amount of such excess, pro
rata, based on the respective net worths of such other Subsidiary Guarantors at
the date enforcement hereunder is sought. Any Contributing Party making a
payment to a Claiming Party pursuant to this Section 3.02 shall be subrogated to
the rights of such Claiming Party to the extent of such payment.
ARTICLE IV
Authorization; Other Agreements
The Guarantied Parties are hereby authorized, without notice to, or demand upon,
any Subsidiary Guarantor, which notice and demand requirements each are
expressly waived hereby, and without discharging or otherwise affecting the
obligations of any Subsidiary Guarantor hereunder (which obligations shall
remain absolute and unconditional notwithstanding any such action or omission to
act), from time to time, to do each of the following:


3

--------------------------------------------------------------------------------





(a)    supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Obligations, or any part of them, or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument (including the other Loan Documents) now or
hereafter executed by the Borrower and delivered to the Guarantied Parties or
any of them, including any increase or decrease of principal or the rate of
interest thereon;
(b)    waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of the Obligations (including the other Loan
Documents) now or hereafter executed by the Borrower and delivered to the
Guarantied Parties or any of them;
(c)    accept partial payments on the Obligations;
(d)    receive, take and hold security or collateral for the payment of the
Obligations or any part of them and exchange, enforce, waive, substitute,
liquidate, terminate, abandon, fail to perfect, subordinate, transfer, otherwise
alter and release any such security or collateral;
(e)    settle, release, compromise, collect or otherwise liquidate the
Obligations or accept, substitute, release, exchange or otherwise alter, affect
or impair any security or collateral for the Obligations or any part of them or
any other guaranty therefor, in any manner;
(f)    add, release or substitute any one or more other guarantors, makers or
endorsers of the Obligations or any part of them and otherwise deal with the
Borrower or any other guarantor, maker or endorser;
(g)    apply to the Obligations any payment or recovery (i) from the Borrower,
from any other guarantor, maker or endorser of the Obligations or any part of
them or (ii) from any Subsidiary Guarantor in such order as provided herein, in
each case whether such Obligations are secured or unsecured or guaranteed or not
guaranteed by others;
(h)    apply to the Obligations any payment or recovery from any Subsidiary
Guarantor of the Obligations or any sum realized from security furnished by such
Subsidiary Guarantor upon its indebtedness or obligations to the Guarantied
Parties or any of them, in each case whether or not such indebtedness or
obligations relate to the Obligations; and
(i)    refund at any time any payment received by any Guarantied Party in
respect of any Obligation, and payment to such Guarantied Party of the amount so
refunded shall be fully guaranteed hereby even though prior thereto this
Guaranty shall have been cancelled or surrendered, and such prior cancellation
or surrender shall not diminish, release, discharge, impair or otherwise affect
the obligations of any Subsidiary Guarantor hereunder in respect of the amount
so refunded;
in each case even if any right of reimbursement or subrogation or other right or
remedy of any Subsidiary Guarantor is extinguished, affected or impaired by any
of the foregoing (including any election of remedies by reason of any judicial,
non-judicial or other proceeding in respect of the Obligations that impairs any
subrogation, reimbursement or other right of such Subsidiary Guarantor).


4

--------------------------------------------------------------------------------





ARTICLE V
Guarantee Absolute and Unconditional
Each Subsidiary Guarantor hereby waives any defense of a surety or guarantor or
any other obligor on any obligations arising in connection with or in respect of
any of the following and hereby agrees that its obligations under this Guaranty
are absolute and unconditional and shall not be discharged, reduced, limited,
impaired or terminated or otherwise affected as a result of any of the
following:
(a)    the invalidity or unenforceability of, or any impossibility in the
performance of, any of the Borrower’s obligations under the Credit Agreement or
any other Loan Document or any other agreement or instrument relating thereto,
or any security for, or other guaranty of the Obligations or any part of them;
(b)    the absence of any attempt to collect the Obligations or any part of them
from the Borrower or other action to enforce the same;
(c)    any Guarantied Party’s election, in any proceeding instituted under
chapter 11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of
the Bankruptcy Code or any applicable provisions of comparable state or foreign
law;
(d)    any borrowing or grant of a Lien by the Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code or any applicable provisions of comparable state or foreign law;
(e)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of any Guarantied Party’s claim (or claims) for repayment of the
Obligations ;
(f)    any use of cash collateral under Section 363 of the Bankruptcy Code;
(g)    any agreement or stipulation as to the provision of adequate protection
in any bankruptcy proceeding;
(h)    the avoidance of any Lien in favor of the Guarantied Parties or any of
them for any reason;
(i)    any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against the
Borrower, any Subsidiary Guarantor or any of the Borrower’s other Subsidiaries,
including any discharge of, or bar or stay against collecting, any Obligation
(or any part of them or interest thereon) in or as a result of any such
proceeding;
(j)    failure by any Guarantied Party to file or enforce a claim against the
Borrower or its estate in any bankruptcy or insolvency case or proceeding or
otherwise;
(k)    any action taken by any Guarantied Party if such action is authorized
hereby;
(l)    any change in the corporate existence or structure of the Borrower or any
other Loan Party;


5

--------------------------------------------------------------------------------





(m)    any defense, set-off, counterclaim, recoupment or termination (other than
a defense of payment or performance) which may at any time be available to or be
asserted by any Subsidiary Guarantor or any other Person against any Guarantied
Party;
(n)    any applicable federal, state, local and foreign laws, rules and
regulations, orders, judgments, decrees and other determinations of any
Governmental Authority or arbitrator and common law affecting any term of any
Subsidiary Guarantor’s obligations under this Guaranty;
(o)    any rescission, waiver, amendment or modification of, or release from any
of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Subsidiary Guarantor under this Guaranty; or
(p)    any other act, omission or circumstance that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor or any other
obligor on any obligations, other than the payment in full in cash of the
Obligations (other than indemnities and other contingent obligations not then
due and payable and as to which no claim has been made as of the time of
determination).
ARTICLE VI
Waivers
Each Subsidiary Guarantor hereby waives diligence, promptness, presentment,
demand for payment or performance and protest and notice of protest, notice of
acceptance and any other notice in respect of the Obligations or any part of
them, and any defense arising by reason of any disability or other defense of
the Borrower or any of its Subsidiaries or the unenforceability of the
Obligations or any part thereof from any cause or the cessation from any cause
of the liability of the Borrower or any of its Subsidiaries, other than any
defense of payment in full in cash of the Obligations. In connection with the
foregoing, each Subsidiary Guarantor covenants that its obligations hereunder
shall not be discharged, except in accordance with Article X or XV hereof.
ARTICLE VII
Reliance
Each Subsidiary Guarantor hereby assumes responsibility for keeping itself
informed of the financial condition of the Borrower and any endorser and other
guarantor of all or any part of the Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the Obligations, or any part thereof,
that diligent inquiry would reveal, and each Subsidiary Guarantor hereby agrees
that no Guarantied Party shall have any duty to advise any Subsidiary Guarantor
of information known to it regarding such condition or any such circumstances.
In the event any Guarantied Party, in its sole discretion, undertakes at any
time or from time to time to provide any such information to any Subsidiary
Guarantor, such Guarantied Party shall be under no obligation (a) to undertake
any investigation not a part of its regular business routine, (b) to disclose
any information that such Guarantied Party, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(c) to make any other or future disclosures of such information or any other
information to any Subsidiary Guarantor.


6

--------------------------------------------------------------------------------





ARTICLE VIII
Waiver of Subrogation and Contribution Rights
Until the Obligations have been paid in full in cash (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made as of the time of determination) and the Commitments have expired
or have been terminated, the Subsidiary Guarantors shall not enforce or
otherwise exercise any right of subrogation to any of the rights of the
Guarantied Parties or any part of them against the Borrower or any right of
reimbursement, indemnity or contribution or similar right against the Borrower
by reason of this Guaranty or by any payment made by any Subsidiary Guarantor in
respect of the Obligations. No failure on the part of the Borrower or any other
Subsidiary Guarantor to make the payments required by Article III hereof (or any
other payments required under applicable law or otherwise) shall in any respect
limit the obligations and liabilities of any Subsidiary Guarantor with respect
to its obligations hereunder, and each Subsidiary Guarantor shall remain liable
for the full amount of the obligations of such Subsidiary Guarantor hereunder.
ARTICLE IX
Default; Remedies
The obligations of each Subsidiary Guarantor hereunder are independent of and
separate from the Obligations. Upon any Event of Default, the Administrative
Agent may, at its sole election, proceed directly and at once, without notice,
against any Subsidiary Guarantor to collect and recover the full amount or any
portion of the Obligations then due, without first proceeding against the
Borrower or any other guarantor of the Obligations, or joining the Borrower or
any other guarantor in any proceeding against any Subsidiary Guarantor.
ARTICLE X
Irrevocability
Subject to Article XV below, this Guaranty shall be irrevocable as to the
Obligations (or any part thereof) until the Commitments have expired or have
been terminated and the Obligations have been paid in full in cash (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made as of the time of determination), at which time
this Guaranty shall automatically be cancelled. Upon such cancellation and at
the written request of any Subsidiary Guarantor or its successors or assigns,
and at the cost and expense of such Subsidiary Guarantor or its successors or
assigns, the Administrative Agent shall execute in a timely manner a
satisfaction of this Guaranty and such instruments, documents or agreements as
are necessary or desirable to evidence the termination of this Guaranty. Any
execution and delivery of the instruments, documents and agreements by the
Administrative Agent pursuant to this Article X shall be without recourse or
warranty by the Administrative Agent.
ARTICLE XI
Setoff
If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time


7

--------------------------------------------------------------------------------





owing by such Lender or any of its Affiliates to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
Obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or any of its
Affiliates which are then due and payable, irrespective of whether or not such
Lender shall have made any demand under this Guaranty and although any such
Obligations of the Borrower or such Loan Party are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness. The rights of each Lender and
its Affiliates under this Article XI are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its Affiliates
may have. Each Lender agrees to promptly notify the Borrower and the
Administrative Agent after any such setoff and application by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
ARTICLE XII
No Marshalling
Each Subsidiary Guarantor consents and agrees that no Guarantied Party or any
Person acting for or on behalf of any Guarantied Party shall be under any
obligation to marshal any assets in favor of any Subsidiary Guarantor or against
or in payment of any or all of the Obligations.
ARTICLE XIII
Representations and Warranties
Each Subsidiary Guarantor hereby represents and warrants that the
representations and warranties as to it made by the Borrower in Section 3.01,
Section 3.02 and Section 3.03 of the Credit Agreement are true and correct in
all material respects on and as of the date hereof, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties are true and correct in all
material respects as of such specified earlier date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof.
ARTICLE XIV
Miscellaneous
SECTION 14.01.    Successors and Assigns. This Guaranty shall be binding upon
each Subsidiary Guarantor and upon the successors and assigns of such Subsidiary
Guarantors and shall inure to the benefit of the Guarantied Parties and their
respective successors and assigns. The successors and assigns of the Subsidiary
Guarantors and the Borrower shall include their respective receivers, trustees
and debtors-in-possession.
SECTION 14.02.    Enforcement; Waivers; Amendments
(a)    No delay on the part of any Guarantied Party in the exercise of any right
or remedy arising under this Guaranty, the Credit Agreement, any other Loan
Document or otherwise with respect to all or any part of the Obligations or any
other guaranty of or security for all or any part of the Obligations shall
operate as a waiver thereof, and no single or partial exercise by any such
Person of any such right or remedy, or any abandonment or discontinuance of
steps to enforce such a right or remedy, shall preclude any other or further
exercise thereof or the exercise of any other right or remedy. The rights and
remedies of the Guarantied Parties hereunder are cumulative and are not
exclusive of any rights or remedies that


8

--------------------------------------------------------------------------------





they would otherwise have. Failure by any Guarantied Party at any time or times
hereafter to require strict performance by the Borrower, any Subsidiary
Guarantor, any other guarantor of all or any part of the Obligations or any
other Person of any provision, warranty, term or condition contained in any Loan
Document now or at any time hereafter executed by any such Persons and delivered
to any Guarantied Party shall not waive, affect or diminish any right of any
Guarantied Party at any time or times hereafter to demand strict performance
thereof and such right shall not be deemed to have been waived by any act
(except by a written instrument pursuant to Section 14.02(b)) or knowledge of
any Guarantied Party, or its respective agents, officers or employees. No waiver
of any provision of this Guaranty or consent to any departure by any Subsidiary
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by a written instrument pursuant to Section 14.02(b), and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No action by any Guarantied Party permitted hereunder
shall in any way affect or impair any Guarantied Party’s rights and remedies or
the obligations of any Subsidiary Guarantor under this Guaranty. Any
determination by a court of competent jurisdiction of the amount of any
principal or interest owing by the Borrower to a Guarantied Party shall be
conclusive and binding on each Subsidiary Guarantor irrespective of whether such
Subsidiary Guarantor was a party to the suit or action in which such
determination was made.
(b)    None of the terms or provisions of this Guaranty may be waived, amended,
supplemented or modified except pursuant to an agreement in writing entered into
by the Subsidiary Guarantors and the Administrative Agent with the consent of
the Required Lenders.
SECTION 14.03.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Guaranty shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guaranty, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined solely in such New
York State or, to the extent permitted by law, in such Federal court. Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty in any court referred to in
paragraph (b) of this Section. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d)    Each party hereto hereby irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Credit Agreement. Nothing
in this Guaranty will affect the right of any party to this Guaranty to serve
process in any other manner permitted by law.
SECTION 14.04.    Certain Terms. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be


9

--------------------------------------------------------------------------------





construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement
(including this Guaranty), instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Credit Agreement), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth in the Credit Agreement), (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Guaranty in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections and Exhibits shall be construed to
refer to Articles and Sections of, and Exhibits to, this Guaranty, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including intellectual property, cash, securities, accounts and contract rights,
(f) with respect to the determination of any period of time, the word “from”
means “from and including” and the word “to” means “to but excluding” and (g)
reference to any law, rule or regulation means such as amended, modified,
codified or reenacted, in whole or in part, and in effect from time to time.
SECTION 14.05.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 14.06.    Notices. Any notice or other communication herein required or
permitted shall be given as provided in Section 9.01 of the Credit Agreement
and, in the case of any Subsidiary Guarantor, to such Subsidiary Guarantor in
care of the Borrower.
SECTION 14.07.    Severability. Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
SECTION 14.08.    Additional Subsidiary Guarantors. Each of the Subsidiary
Guarantors agrees that, if (a) pursuant to Section 5.10 of the Credit Agreement,
any Subsidiary is required to become a Subsidiary Guarantor hereunder or (b)
pursuant to Section 9.09 of the Credit Agreement, the Borrower desires any
Subsidiary to become a Subsidiary Guarantor hereunder, such Subsidiary shall
execute and deliver to the Administrative Agent a Guaranty Supplement in
substantially the form of Exhibit A (Guaranty Supplement) attached hereto and
shall thereafter become a Subsidiary Guarantor for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
rights, benefits and obligations of this Guaranty. The rights and obligations of
each Subsidiary Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Subsidiary as a party to this Guaranty.
SECTION 14.09.    Expenses; Indemnification. (a) Each Subsidiary Guarantor
agrees to pay or reimburse the Administrative Agent and each of the other
Guarantied Parties upon demand for all out-


10

--------------------------------------------------------------------------------





of-pocket expenses incurred by the Administrative Agent or any other Guarantied
Party, including the fees, charges and disbursements of any counsel for the
Administrative Agent or any other Guarantied Party, in connection with the
enforcement of this Guaranty against such Subsidiary Guarantor or the exercise
or enforcement of any other right or remedy available in connection herewith or
therewith.
(b)    The Subsidiary Guarantors jointly and severally agree to indemnify and
hold harmless each Guarantied Party and the other Indemnitees as provided in
Section 9.03(b) of the Credit Agreement as if each reference in such Section to
“the Borrower” was a reference to “the Subsidiary Guarantors” and with the same
force and effect as if such Subsidiary Guarantors were parties to the Credit
Agreement.
(c)    Any amounts payable as provided in paragraphs (a) and (b) of this Section
shall be additional Obligations guaranteed hereby. All amounts due under
paragraph (a) or (b) of this Section shall be payable promptly after written
demand therefor.
SECTION 14.10.    Waiver of Consequential Damages. TO THE EXTENT PERMITTED BY
APPLICABLE LAW AND WITHOUT LIMITING IN ANY WAY THE SUBSIDIARY GUARANTORS’
OBLIGATIONS HEREUNDER (INCLUDING THE SUBSIDIARY GUARANTORS’ OBLIGATIONS SET
FORTH IN SECTIONS 14.09(a) AND 14.09(b)), NO PARTY HERETO SHALL ASSERT, OR
PERMIT ANY OF ITS AFFILIATES OR RELATED PARTIES TO ASSERT, AND EACH PARTY HERETO
HEREBY WAIVES, ANY CLAIM AGAINST EACH OTHER SUCH PERSON (AND, IN THE CASE OF ANY
SUBSIDIARY GUARANTOR, ANY GUARANTIED PARTY AND ANY OTHER INDEMNITEE), ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY,
ANY LOAN OR THE USE OF THE PROCEEDS THEREOF.
SECTION 14.11.    Entire Agreement. This Guaranty, taken together with all of
the other Loan Documents executed and delivered by the Subsidiary Guarantors,
represents the entire agreement and understanding of the parties hereto and
supersedes all prior understandings, written and oral, relating to the subject
matter hereof.
SECTION 14.12.    Counterparts. This Guaranty may be executed in any number of
separate counterparts and by different parties in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by facsimile transmission or electronic mail shall be effective as
delivery of a manually executed counterpart.
SECTION 14.13    Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Guaranty and shall not
affect the construction of, or be taken into consideration in interpreting, this
Guaranty.
SECTION 14.14    Certain Acknowledgements and Agreements. Each Subsidiary
Guarantor hereby acknowledges the provisions of Section 2.16 of the Credit
Agreement and agrees to be bound by such provisions with the same force and
effect, and to the same extent, as if such Subsidiary Guarantor was a party to
the Credit Agreement.


11

--------------------------------------------------------------------------------





ARTICLE XV
Termination
In addition to termination in accordance with Article X, so long as no Default
has occurred and is continuing (or would result from such release), (a) if all
of the Equity Interests of a Subsidiary Guarantor that are owned by the Borrower
or any other Subsidiary are sold or otherwise disposed of in a transaction or
transactions permitted by the Credit Agreement and as a result of such
disposition such Person is no longer a Subsidiary or (b) in the event that,
immediately after giving effect to the release of any Subsidiary Guarantor’s
Subsidiary Guaranty hereunder, all of the Indebtedness of the Non-Guarantor
Subsidiaries is permitted under Section 6.01 of the Credit Agreement, then, in
each case, promptly following the Borrower’s request, the Administrative Agent
shall execute a release of such Subsidiary Guarantor from this Guaranty;
provided, however that clause (b) of this Article XV shall not authorize the
release of a Subsidiary Guarantor from its Subsidiary Guaranty if at the time of
the requested release it is required to be a Subsidiary Guarantor pursuant to
Section 5.10(a) of the Credit Agreement. A request by the Borrower for a release
pursuant to this Article shall be accompanied by a certificate of a Responsible
Officer certifying that the conditions to release set forth in this Article have
been satisfied. Any execution and delivery of any such release by the
Administrative Agent shall be without recourse or warranty by the Administrative
Agent.
[SIGNATURE PAGES FOLLOW]


12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Guaranty has been duly executed by the Subsidiary
Guarantors as of the day and year first set forth above.
[NAME OF SUBSIDIARY GUARANTOR]
 
 
By:
 
 
Name:
 
Title:





13

--------------------------------------------------------------------------------





ACKNOWLEDGED AND AGREED
as of the date first above written:
 
 
MIZUHO BANK, LTD.,
as Administrative Agent
 
 
By:
 
 
Name:
 
Title:
 
 





14

--------------------------------------------------------------------------------







EXHIBIT A TO
SUBSIDIARY GUARANTY
GUARANTY SUPPLEMENT
The undersigned hereby agrees to be bound as a Subsidiary Guarantor for purposes
of the Guaranty, dated as of [_______________, ____] (the “Subsidiary
Guaranty”), among certain Subsidiaries of MPLX LP, a Delaware limited
partnership, listed on the signature pages thereof or becoming party thereto
pursuant to the terms thereof and acknowledged by Mizuho Bank, Ltd., as
Administrative Agent, and the undersigned hereby acknowledges receipt of a copy
of the Subsidiary Guaranty. Each reference to a “Subsidiary Guarantor” in the
Subsidiary Guaranty shall be deemed to include the undersigned.
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article XIII of the Subsidiary Guaranty applicable
to it is true and correct on and as the date hereof as if made on and as of such
date (or, to the extent such representations and warranties expressly relate to
an earlier date, on and as of such earlier date).
This Guaranty Supplement may be executed in any number of separate counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from
multiple counterparts and attached to a single counterpart so that all signature
pages are attached to the same document. Delivery of an executed counterpart by
facsimile transmission or electronic mail shall be effective as delivery of a
manually executed counterpart.
This Guaranty Supplement shall be construed in accordance with and governed by
the law of the State of New York.
Capitalized terms used herein but not defined herein are used with the meanings
given them in the Subsidiary Guaranty.
IN WITNESS WHEREOF, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered as of _______________, ____.
    
[NAME OF SUBSIDIARY GUARANTOR]
 
 
By:
 
 
Name:
 
Title:



15

--------------------------------------------------------------------------------





ACKNOWLEDGED AND AGREED
as of the date first above written:
 
 
MIZUHO BANK, LTD.,
as Administrative Agent
 
 
By:
 
 
Name:
 
Title:
 
 





16

--------------------------------------------------------------------------------






EXHIBIT G
[FORM OF] SOLVENCY CERTIFICATE
This Certificate (this “Certificate”) is being delivered pursuant to
Section 4.02(i) of the Term Loan Agreement dated as of January [2], 2018 (the
“Credit Agreement”), among MPLX, a Delaware limited partnership (the
“Borrower”), the Lenders from time to time party thereto and Mizuho Bank, Ltd.,
as administrative agent. Unless otherwise defined herein, terms used herein have
the meanings provided in the Credit Agreement.
The undersigned hereby certifies that [he][she] is the Chief Financial Officer
of the Borrower and that [he][she] is knowledgeable of the financial and
accounting matters of the Borrower and its Subsidiaries and that, as such,
[he][she] is authorized to execute and deliver this Certificate on behalf of the
Borrower.
The undersigned hereby further certifies, solely in [his][her] capacity as Chief
Financial Officer of the Borrower and not in an individual capacity and without
personal liability, that, on the date hereof, immediately after giving effect to
the Transactions to occur on the Funding Date, including the making of the Loans
and the application of the proceeds thereof:
1.    The fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, will exceed their debts and liabilities, subordinated,
contingent or otherwise.
2.    The present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, will be greater than the amount that will
be required to pay the probable liabilities on their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured.
3.    The Borrower and its Subsidiaries, on a consolidated basis, will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured.
4.    The Borrower and its Subsidiaries, on a consolidated basis, will not have
an unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and proposed to be conducted
following the date hereof.
In computing the amount of the contingent liabilities of the Borrower and its
Subsidiaries as of the date hereof, such liabilities have been computed at the
amount that, in light of all the facts and circumstances existing as of the date
hereof, represents the amount that can reasonably be expected to become an
actual or matured liability.
[Remainder of this page intentionally left blank]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Certificate solely in
his/her capacity as Chief Financial Officer of the Borrower (and not in an
individual capacity and without personal liability) this [ ] day of [ ], 2018.


MPLX LP,
by
 
 
 
Name:
 
Title:





2